Name: 2012/12/EU: Commission Implementing Decision of 18Ã November 2011 adopting a fifth updated list of sites of Community importance for the Alpine biogeographical region (notified under document C(2011) 8202)
 Type: Decision_IMPL
 Subject Matter: natural environment;  environmental policy;  regions and regional policy
 Date Published: 2012-01-13

 13.1.2012 EN Official Journal of the European Union L 10/339 COMMISSION IMPLEMENTING DECISION of 18 November 2011 adopting a fifth updated list of sites of Community importance for the Alpine biogeographical region (notified under document C(2011) 8202) (2012/12/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 92/43/EEC of 21 May 1992 on the conservation of natural habitats and of wild fauna and flora (1), and in particular the third subparagraph of Article 4(2) thereof, Whereas: (1) The Alpine biogeographical region referred to in Article 1(c)(iii) of Directive 92/43/EEC comprises the Union territories of the Alps (Germany, France Italy, Austria and Slovenia), the Pyrenees (Spain and France), the Apennine mountains (Italy), the northern Fennoscandian mountains (Finland and Sweden), the Carpathian mountains (Poland, Romania and Slovakia) and the Balkan, Rila, Pirin, Rhodope and the Sashtinska Sredna Gora Mountains (Bulgaria) as specified in the biogeographical map approved on 20 April 2005 by the Committee set up by Article 20 of that Directive, hereinafter the Habitats Committee. (2) It is necessary in the context of a process which was initiated in 1995 to make further progress in the actual establishment of the Natura 2000 network, which is an essential element of the protection of biodiversity in the Union. (3) The initial list and the first four updated lists of sites of Community importance for the Alpine biogeographical region, within the meaning of Directive 92/43/EEC, were adopted by Commission Decisions 2004/69/EC (2), 2008/218/EC (3), 2009/91/EC (4), 2010/42/EU (5) and 2011/62/EU (6). On the basis of Articles 4(4) and 6(1) of Directive 92/43/EEC, the Member State concerned shall designate the sites included in the list of sites of Community importance for the Alpine biogeographical region as special areas of conservation as soon as possible and within six years at most, establishing conservation priorities and the necessary conservation measures. (4) In the context of a dynamic adaptation of the Natura 2000 network, the lists of sites of Community importance are reviewed. A fifth update of the Alpine list is therefore necessary. (5) On the one hand, the fifth update of the list of sites of Community importance for the Alpine biogeographical region is necessary in order to include additional sites that have been proposed since 2009 by the Member States as sites of Community importance for the Alpine biogeographical region within the meaning of Article 1 of Directive 92/43/EEC. For these additional sites, the obligations resulting from Articles 4(4) and 6(1) of Directive 92/43/EEC should apply as soon as possible and within six years at most from the adoption of the fifth updated list of sites of Community importance for the Alpine biogeographical region. (6) On the other hand, the fifth update of the list of sites of Community importance for the Alpine biogeographical region is necessary in order to reflect any changes in site related information submitted by the Member States following the adoption of the initial and the first four updated Union lists. In that sense, the fifth updated list of sites of Community importance for the Alpine biogeographical region constitutes a consolidated version of the list of sites of Community importance for the Alpine biogeographical region. It should be stressed that, for any site included in the fifth update of the list of sites of Community importance for the Alpine biogeographical region, the obligations resulting from Articles 4(4) and 6(1) of Directive 92/43/EEC should apply as soon as possible and within six years at most following the adoption of the list of sites of Community importance in which the site was included for the first time. (7) For the Alpine biogeographical region, lists of sites proposed as sites of Community importance within the meaning of Article 1 of Directive 92/43/EEC have been transmitted to the Commission between March 2002 and October 2010 by the Member States concerned in accordance with Article 4(1) of that Directive. (8) The lists of proposed sites were accompanied by information on each site, supplied in the format established by Commission Decision 97/266/EC of 18 December 1996 concerning a site information format for proposed Natura 2000 sites (7). (9) That information includes the map of the site transmitted by the Member States concerned, name, location and extent of the site, and the data yielded by application of the criteria specified in Annex III to Directive 92/43/EEC. (10) On the basis of the draft list drawn up by the Commission in agreement with each of the Member States concerned, which also identifies sites hosting priority natural habitat types or priority species, a fifth updated list of sites selected as sites of Community importance for the Alpine biogeographical region should be adopted. (11) Knowledge of the existence and distribution of the natural habitat types and species is constantly evolving as a result of the surveillance in accordance with Article 11 of Directive 92/43/EEC. Therefore, the evaluation and selection of sites at EU level was done using the best available information at present. (12) Certain Member States have not proposed sufficient sites to meet the requirements of Directive 92/43/EEC for certain habitat types and species. For those habitat types and species it can therefore not be concluded that the Natura 2000 network is complete. Taking into account the delay in receiving the information and reaching agreement with the Member States, it is necessary to adopt a fifth updated list of sites, which will need to be reviewed in accordance with Article 4 of Directive 92/43/EEC. (13) Given that knowledge on the existence and distribution of some of the natural habitat types of Annex I and species of Annex II to Directive 92/43/EEC remains incomplete, it should not be concluded that the Natura 2000 network is either complete or incomplete. The list should be reviewed, if necessary, in accordance with Article 4 of Directive 92/43/EEC. (14) In the interests of clarity and transparency Decision 2011/62/EU should be repealed. (15) The measures provided for in this Decision are in accordance with the opinion of the Habitats Committee, HAS ADOPTED THIS DECISION: Article 1 The fifth updated list of sites of Community importance for the Alpine biogeographical region in accordance with the third subparagraph of Article 4(2) of Directive 92/43/EEC is set out in the Annex to this Decision. Article 2 Decision 2011/62/EU is repealed. Article 3 This Decision is addressed to the Member States. Done at Brussels, 18 November 2011. For the Commission Janez POTOÃ NIK Member of the Commission (1) OJ L 206, 22.7.1992, p. 7. (2) OJ L 14, 21.1.2004, p. 21. (3) OJ L 77, 19.3.2008, p. 106. (4) OJ L 43, 13.2.2009, p. 21. (5) OJ L 30, 2.2.2010, p. 1. (6) OJ L 33, 8.2.2011, p. 1. (7) OJ L 107, 24.4.1997, p. 1. ANNEX Fifth updated list of sites of Community importance for the Alpine biogeographical region Each site of Community importance (SCI) is identified by the information supplied in the Natura 2000 format, including the corresponding map. This information has been transmitted by the competent national authorities in accordance with the second subparagraph of Article 4(1) of Directive 92/43/EEC. The table below gives the following information: A : SCI code comprising nine characters, the first two being the ISO code for the Member State; B : name of SCI; C : * = presence on the SCI of at least one priority natural habitat type and/or species within the meaning of Article 1 of Directive 92/43/EEC; D : area of SCI in hectares or length of SCI in km; E : geographical coordinates of SCI (latitude and longitude) in decimal degrees. All the information given in the Union list below is based on the data proposed, transmitted and validated by Bulgaria, Germany, Spain, France, Italy, Austria, Poland, Romania, Slovenia, Slovakia, Finland and Sweden. A B C D E SCI code Name of SCI * Area of SCI (ha) Length of SCI (km) Geographical coordinates of SCI Longitude Latitude AT1203A00 Ã tscher  DÃ ¼rrenstein * 42 617 15,11 47,84 AT1211A00 Wienerwald  Thermenregion * 52 296 16,13 48,15 AT1212A00 NordÃ ¶stliche Randalpen: Hohe Wand  Schneeberg  Rax * 64 066 15,98 47,88 AT2101000 Nationalpark Hohe Tauern (Kernzone I und Sonderschutzgebiete) * 29 496 12,80 47,00 AT2102000 Nationalpark Nockberge (Kernzone) * 7 744 13,75 46,88 AT2103000 HÃ ¶rfeld Moor  KÃ ¤rntner Anteil * 88 14,52 47,01 AT2104000 Sablatnig Moor * 101,7 14,60 46,58 AT2105000 Vellacher Kotschna * 586 14,57 46,38 AT2106000 Mussen * 399 12,92 46,71 AT2108000 Inneres PÃ ¶llatal * 3 198 13,47 47,06 AT2109000 Wolayersee und Umgebung * 1 940 12,88 46,62 AT2112000 Villacher Alpe (Dobratsch) * 2 327 13,68 46,60 AT2114000 Obere Drau * 1 030 13,23 46,75 AT2115000 Hochmoor bei St Lorenzen * 48 13,92 46,86 AT2116000 GÃ ¶rtschacher Moos  Obermoos im Gailtal * 1 242 13,50 46,60 AT2117000 Turner See * 59 14,58 46,58 AT2118000 Gail im Lesachtal * 55 12,93 46,68 AT2119000 Gut Walterskirchen * 32 14,20 46,62 AT2120000 SchÃ ¼tt  Graschelitzen * 2 307 13,68 46,58 AT2121000 HÃ ¶fleinmoor * 6 14,40 46,58 AT2122000 Ratschitschacher Moor * 23 14,71 46,64 AT2123000 MÃ ¶serner Moor * 12 13,25 46,71 AT2124000 Untere Lavant * 56 14,90 46,70 AT2125000 Reifnitzbach 1,7 14,18 46,60 AT2126000 TiebelmÃ ¼ndung * 59,4 14,01 46,70 AT2127000 Fronwiesen * 69 14,11 46,53 AT2128000 Kalk-Tuffquellen VÃ ¶lkermarkter Stausee * 3,7 14,67 46,63 AT2130000 Lendspitz-Maiernigg * 77,61 14,26 46,61 AT2131000 Mannsberg-Boden * 683 14,50 46,80 AT2132000 Hainsche-Moor * 1,3 14,20 46,55 AT2133000 Guntschacher Au * 53 14,34 46,55 AT2204000 Steirisches Dachsteinplateau * 7 451,17 13,82 47,51 AT2205000 PÃ ¼rgschachen-Moos und ennsnahe Bereiche zwischen Selzthal und dem GesÃ ¤useeingang * 1 619,14 14,41 47,58 AT2206000 Ã densee * 198,29 13,83 47,56 AT2207000 NSG HÃ ¶rfeld * 47,49 14,51 47,02 AT2209001 Steilhangmoor im Untertal * 14,24 13,70 47,36 AT2209002 Patzenkar * 130,48 13,66 47,32 AT2209003 Hochlagen der sÃ ¼dÃ ¶stlichen Schladminger Tauern * 6 498,91 14,00 47,25 AT2209004 Hochlagen der Ã ¶stlichen WÃ ¶lzer Tauern und Seckauer Alpen * 14 046,15 14,68 47,34 AT2210000 Ennstaler Alpen/GesÃ ¤use * 14 529,94 14,61 47,55 AT2212000 NSG WÃ ¶rschacher Moos und ennsnahe Bereiche * 401 14,18 47,55 AT2215000 Teile der Eisenerzer Alpen * 4 391,29 14,91 47,49 AT2216000 Kirchkogel bei Pernegg 45,75 15,33 47,35 AT2217000 Peggauer Wand * 45,35 15,35 47,21 AT2219000 Teile des steirischen Nockgebietes * 2 080,53 13,82 46,94 AT2221000 Gamperlacke * 86,3 14,28 47,56 AT2223000 PÃ ¶lshof bei PÃ ¶ls * 7,86 14,61 47,23 AT2224000 ZlaimmÃ ¶ser-Moore / WeiÃ enbachalm * 12,93 13,89 47,60 AT2226001 DÃ ¼rnberger Moor * 45,15 14,35 47,10 AT2226002 Furtner Teich * 32,03 14,39 47,09 AT2227000 Schluchtwald der Gulling * 149,83 14,19 47,50 AT2228000 Ramsauer Torf * 2,3 13,68 47,40 AT2233000 Raabklamm * 554,93 15,54 47,24 AT2236000 Ober- und Mittellauf der Mur mit Puxer Auwald, Puxer Wand und Gulsen * 1 309,19 14,85 47,24 AT2238000 Gersdorfer Altarm * 8,41 13,97 47,45 AT2240000 Ennsaltarme bei Niederstuttern * 69,66 14,08 47,52 AT2243000 Totes Gebirge mit Altausseer See * 24 201,69 14,12 47,62 AT2244000 FlaumeichenwÃ ¤lder im Grazer Bergland * 4,55 15,38 47,12 AT3101000 Dachstein * 14 627 13,67 47,50 AT3104000 Radinger Moorwiesen * 3 14,30 47,74 AT3111000 Nationalpark Kalkalpen, 1. Verordnungsabschnitt * 21 454 14,37 47,77 AT3116000 Kalksteinmauer und Orchideenwiese Laussa * 103 14,44 47,96 AT3117000 Mond- und Attersee 6 140 13,48 47,79 AT3203010 Winklmoos * 78,08 12,59 47,65 AT3204002 Sieben-MÃ ¶ser/Gerlosplatte * 168,57 12,14 47,24 AT3205021 Obertauern-Hundsfeldmoor * 99,84 13,56 47,26 AT3206007 Bluntautal * 433,8 13,13 47,58 AT3207020 Seetaler See * 214,54 13,93 47,15 AT3208118 Schwarzbergklamm * 14,07 12,62 47,63 AT3210001 Hohe Tauern, Salzburg * 80 514 12,75 47,14 AT3211012 Kalkhochalpen, Salzburg * 23 710 13,10 47,50 AT3212111 Tauglgries * 31,9 13,14 47,66 AT3213003 Gerzkopf * 90,83 13,43 47,46 AT3214000 Rotmoos-KÃ ¤fertal * 168,74 12,79 47,12 AT3222000 Moore am Ã berling * 38,41 13,90 47,17 AT3224000 Entrische Kirche 6,39 2 13,09 47,28 AT3226000 Zinkenbach-Karlgraben * 100,41 13,36 47,68 AT3227000 Untersberg-Vorland * 193,23 12,95 47,75 AT3301000 Hohe Tauern, Tirol * 61 000 12,48 47,03 AT3302000 Vilsalpsee * 1 831 10,51 47,45 AT3303000 Valsertal * 3 519,4 11,61 47,04 AT3304000 Karwendel * 73 000 11,50 47,40 AT3305000 Ã tztaler Alpen * 39 470 11,02 46,84 AT3306000 Afrigal * 71,6 10,82 47,36 AT3307000 Egelsee * 3,07 12,17 47,60 AT3308000 Schwemm * 65,68 12,30 47,66 AT3309000 Tiroler Lech * 4 146,9 10,54 47,34 AT3310000 Arzler Pitzeklamm * 31,2 10,78 47,21 AT3311000 Engelswand 39,8 10,92 47,16 AT3313000 FlieÃ er SonnenhÃ ¤nge * 88,84 10,62 47,12 AT3401000 Naturschutzgebiet Rohrach * 48,19 9,82 47,59 AT3402000 Rheindelta * 2 065,65 9,64 47,50 AT3403000 Mehrerauer Seeufer  MÃ ¼ndung der Bregenzerach * 118,29 9,70 47,51 AT3405000 Bregenzerachschlucht * 434,02 9,81 47,49 AT3406000 Witmoos * 18,19 9,85 47,50 AT3407000 Fohramoos * 54,29 9,80 47,42 AT3408000 Bangs  Matschels * 447,42 9,54 47,27 AT3409000 Ludescherberg * 377,35 9,80 47,20 AT3410000 Gadental * 1 543,77 10,00 47,23 AT3413000 Wiegensee * 64,74 10,10 46,98 AT3414000 Leiblach * 7,62 9,74 47,55 AT3415000 Alpenmannstreu Gamperdonatal * 37,61 9,65 47,09 AT3416000 SpirkenwÃ ¤lder Saminatal * 477,57 9,60 47,17 AT3417000 SpirkenwÃ ¤lder Brandnertal * 104,74 9,75 47,13 AT3418000 Spirkenwald Oberer Tritt * 11,87 9,71 47,14 AT3419000 SpirkenwÃ ¤lder Innergamp * 43,87 9,65 47,16 AT3420000 Unter-Ã berlutt * 22,85 9,97 47,25 AT3421000 Gsieg  Obere MÃ ¤hder 73,13 9,68 47,40 AT3422000 Schuttfluren Tafamunt 68,43 10,07 46,97 AT3423000 Soren, Gleggen-KÃ ¶blern, Schweizer Ried und Birken-Schwarzes Zeug 317,62 9,70 47,45 BG0000166 Vrachanski Balkan * 35 981,25 23,46 43,17 BG0000209 Pirin * 40 356 23,43 41,74 BG0000211 Tvardishka planina * 38 649,5295 26,06 42,84 BG0000220 Dolna Mesta * 9 514,697 23,93 41,48 BG0000281 Reka Belitza * 117,26 25,62 42,91 BG0000308 Verila * 6 443,4218 23,29 42,38 BG0000366 Kresna-Ilindentzi * 48 397,27 23,16 41,76 BG0000372 Tzigansko gradishte * 9 555,7406 24,88 41,40 BG0000399 Bulgarka * 23 996,75 25,39 42,79 BG0000494 Tzentralen Balkan * 71 669,5 24,73 42,74 BG0000495 Rila * 81 046 23,52 42,14 BG0000496 Rilski manastir * 25 833,53 23,36 42,12 BG0000625 Izvoro * 7,0378 23,43 41,86 BG0000626 Krushe * 291,8732 23,38 41,86 BG0001021 Reka Mesta * 19 401,6899 23,66 41,71 BG0001028 Sreden Pirin  Alibotush * 68 408,2573 23,57 41,51 BG0001030 Rodopi  Zapadni * 271 909,215 24,23 41,75 BG0001031 Rodopi  Sredni * 154 845,526 25,05 41,83 BG0001040 Zapadna Stara Planina i Predbalkan * 219 715,842 22,92 43,34 BG0001042 Iskarski prolom  Rzhana * 22 693,26 23,50 43,03 BG0001043 Etropole  Baylovo * 27 448,2536 23,88 42,72 BG0001386 Yadenitza * 17 016,2128 24,01 42,11 BG0001389 Sredna gora * 105 083,38 24,30 42,59 BG0001493 Tzentralen Balkan  buffer * 129 409,065 24,68 42,81 DE8236371 Flyschberge bei Bad Wiessee * 954,58 11,68 47,71 DE8238301 StandortÃ ¼bungsplatz St Margarethen/Brannenburg * 64 12,08 47,73 DE8239371 Hochriesgebiet und HangwÃ ¤lder im Aschauer Tal * 1 826,39 12,27 47,74 DE8239372 Geigelstein und Achentaldurchbruch * 3 207,1799 12,34 47,71 DE8240371 Mettenhamer Filz, SÃ ¼ssener und Lanzinger Moos mit Extensivwiesen * 151,09 12,44 47,75 DE8241371 Extensivwiesen um Ruhpolding 103,12 12,63 47,76 DE8241372 Ã stliche Chiemgauer Alpen * 12 922,6602 12,67 47,71 DE8325301 Lindenberger Moos * 106 9,87 47,60 DE8332303 Bergsturzgebiet Im Gsott * 118 11,10 47,65 DE8332304 Ammertaler WiesmahdhÃ ¤nge * 440 11,06 47,62 DE8332371 Moore im oberen Ammertal * 629,53 11,05 47,61 DE8333371 Extensivwiesen um Glentleiten bei GroÃ weil * 132,37 11,29 47,67 DE8334302 Probstalm und Probstenwand * 88 11,49 47,66 DE8334372 Kammmolchlebensraum bei Kochel 31,19 11,39 47,66 DE8334373 Kesselberggebiet * 647,95 11,35 47,62 DE8336371 Mangfallgebirge * 14 871,2998 11,86 47,63 DE8342301 Nationalpark Berchtesgaden * 21 364 12,93 47,55 DE8342302 NSG Aschau, NSG Schwarzbach und Schwimmendes Moos * 803 12,78 47,65 DE8343303 Untersberg * 3 514 12,99 47,69 DE8343371 Moore und Extensivwiesen bei Berchtesgaden * 30,71 12,96 47,63 DE8343372 Extensivwiesen in der Ramsau 42,69 12,94 47,61 DE8424302 Naturschutzgebiet Rohrachschlucht * 174 9,81 47,59 DE8426301 Oberes WeiÃ achtal mit Lanzen-, Katzen- und Mittelbach * 712 10,05 47,52 DE8426302 Nagelfluhkette Hochgrat-Steineberg * 1 993 10,11 47,51 DE8427301 GrÃ ¼nten * 146 10,32 47,55 DE8429303 Kienberg mit Magerrasen im Tal der Steinacher Ach * 624 10,52 47,56 DE8429304 Aggenstein * 130 10,55 47,54 DE8430303 Falkenstein, Alatsee, Faulenbacher- und Lechtal * 987 10,71 47,55 DE8431371 Ammergebirge * 27 581,8008 10,94 47,55 DE8432301 Loisachtal zwischen Farchant und Eschenlohe * 692 11,16 47,57 DE8432302 Auerberg, MÃ ¼hlberg * 293 11,16 47,58 DE8433301 Karwendel mit Isar * 19 590 11,34 47,49 DE8433371 Estergebirge * 6 076,8701 11,20 47,54 DE8434372 Jachenau und Extensivwiesen bei Fleck * 1 453,79 11,50 47,61 DE8525301 HÃ ¤derichmoore * 89 9,99 47,49 DE8526301 Wildflusssystem Bolgenach * 164 10,13 47,44 DE8526302 Piesenkopfmoore * 779 10,14 47,42 DE8527301 HÃ ¶rnergruppe * 1 183 10,17 47,47 DE8527371 SchÃ ¶nberger Ach * 29,56 10,22 47,44 DE8528301 AllgÃ ¤uer Hochalpen * 21 227 10,32 47,39 DE8532371 Wettersteingebirge * 4 256,9102 11,09 47,42 DE8533301 Mittenwalder Buckelwiesen * 1 927 11,24 47,46 DE8626301 Hoher Ifen * 2 451 10,15 47,38 DE8627301 Engenkopfmoor * 94 10,21 47,40 DE8627302 Schlappolt * 195 10,23 47,36 ES0000016 ORDESA Y MONTE PERDIDO * 15 608  0,03 42,64 ES0000018 Prepirineu Central catalÃ * 57 074,6 1,69 42,26 ES0000022 AigÃ ¼estortes * 56 033,3 0,95 42,55 ES0000123 Larra-Aztaparreta * 3 947,45  0,78 42,94 ES0000126 Roncesvalles-Selva de Irati * 17 039  1,12 42,98 ES0000149 POSETS  MALADETA * 33 267 0,53 42,64 ES2200009 Larrondo-Lakartxela * 2 151  0,88 42,94 ES2200012 RÃ ­o Salazar * 508,35  1,17 42,71 ES2200019 Monte Alduide * 9 028,6  1,46 43,03 ES2200025 Sistema fluvial de los rÃ ­os Irati, Urrobi y Erro * 1 096  1,33 42,72 ES2200027 RÃ ­os Eska y BiniÃ ©s * 385  0,98 42,74 ES2410001 LOS VALLES  SUR * 14 655  0,77 42,74 ES2410002 PICO Y TURBERAS DEL ANAYET 409  0,44 42,78 ES2410003 LOS VALLES * 27 058  0,68 42,81 ES2410005 GUARA NORTE * 12 763  0,23 42,29 ES2410006 BUJARUELO  GARGANTA DE LOS NAVARROS * 9 775  0,14 42,71 ES2410008 GARGANTA DE OBARRA * 736 0,62 42,41 ES2410009 CONGOSTO DE VENTAMILLO * 247 0,46 42,49 ES2410010 MONTE PACINO * 510  0,35 42,75 ES2410011 CABECERA DEL RIO AGUAS LIMPIAS * 3 037  0,29 42,82 ES2410013 MACIZO DE COTIELLA * 8 275 0,32 42,52 ES2410014 GARCIPOLLERA  SELVA DE VILLANUA 3 899  0,48 42,64 ES2410019 RIO CINCA (VALLE DE PINETA) * 118 0,12 42,65 ES2410021 CURSO ALTO DEL RÃ O ARAGÃ N 146  0,55 42,66 ES2410022 CUEVAS DE VILLANÃ A 0,12  0,53 42,69 ES2410023 COLLARADA Y CANAL DE IP * 6 001  0,49 42,73 ES2410024 TELERA  ACUMUER * 5 555  0,33 42,64 ES2410025 SIERRA Y CAÃ ONES DE GUARA * 34 663  0,17 42,26 ES2410027 RÃ O AURÃ N * 91  0,43 40,64 ES2410029 TENDEÃ ERA * 12 813  0,21 42,66 ES2410031 FOZ ESCARRILLA  CUCURAZA * 1 610  0,31 42,75 ES2410040 PUERTOS DE PANTICOSA, BRAMATUERO Y BRAZATOS * 3 001  0,19 42,78 ES2410044 PUERTO DE OTAL  COTEFABLO * 1 964  0,21 42,61 ES2410045 SOBREPUERTO 3 469  0,24 42,57 ES2410046 RÃ O Ã SERA * 1 759 0,47 42,58 ES2410048 RÃ O ARA * 2 019,06  0,11 42,63 ES2410049 RÃ O ISÃ BENA * 1 993 0,57 42,32 ES2410050 CUENCA DEL RÃ O YESA * 5 601 0,05 42,53 ES2410051 CUENCA DEL RÃ O AIRÃ S * 3 743 0,11 42,57 ES2410052 ALTO VALLE DEL CINCA * 14 655 0,19 42,68 ES2410053 CHISTAU * 9 767 0,31 42,59 ES2410054 SIERRA FERRERA * 8 023 0,27 42,48 ES2410055 SIERRA DE ARRO * 1 460 0,23 42,42 ES2410056 SIERRA DE CHÃ A  CONGOSTO DE SEIRA * 8 666 0,42 42,51 ES2410059 EL TURBÃ N * 2 822 0,51 42,42 ES2410150 CUEVA DE LOS MOROS 0,25  0,53 42,69 ES2410154 TURBERAS DEL MACIZO DE LOS INFIERNOS 50,27  0,27 42,77 ES2410155 TURBERAS DE ACUMUER 13,3  0,43 42,71 ES5120002 CapÃ §aleres del Ter i del Fresser * 12 515,5 2,21 42,39 ES5120003 Serra Cavallera * 6 381,8 2,23 42,29 ES5120019 Riberes de lAlt Ter * 409,83 41 2,32 42,25 ES5120022 Riu Duran * 102,73 91 1,80 42,42 ES5120024 Montgrony * 3 803,8 2,08 42,28 ES5120026 Tossa Plana de Lles-PuigpedrÃ ³s * 13 308,2 1,67 42,45 ES5120027 Rasos de Tubau 644,53 2,05 42,22 ES5120028 Vall del Rigart * 210,26 2,12 42,31 ES5130002 Riu Verneda * 75,47 97 1,67 42,39 ES5130003 Alt Pallars * 77 112,9 1,22 42,58 ES5130004 Baish Aran * 12 451 0,77 42,81 ES5130005 Era Artiga de Lin  Eth Portilhon * 6 872 0,71 42,69 ES5130006 Estanho de Vielha 28,88 0,82 42,71 ES5130007 Riberes de lAlt Segre * 216,62 23 1,83 42,39 ES5130010 Serra de Boumort-Collegats * 18 637,6 1,10 42,24 ES5130011 Riu de la Llosa * 84,12 1,70 42,45 ES5130012 Vall Alta de Serradell-Serra de Sant GervÃ s * 12 924,2 0,82 42,26 ES5130015 Serres del Montsec, Sant Mamet i Mitjana * 32 419,9 0,88 42,03 ES5130019 Estany de MontcortÃ ¨s 45,01 0,99 42,33 ES5130022 La Torrassa * 59,58 1,13 42,61 ES5130023 BeneÃ ¯dor * 416,33 1,57 42,37 ES5130024 La Faiada de MalpÃ s i Cambatiri * 1 280,7 0,77 42,38 ES5130026 Serra de Prada-CastellÃ s * 3 735,9 1,30 42,27 ES5130029 Serres de Queralt i Els Tossals-Aigua dOra * 8 684,5 1,67 42,06 ES5130034 Riu Garona * 212,4 27 0,78 42,74 FI1300101 Pallas-Ounastunturi * 59 426 23,94 68,15 FI1300102 MALLA * 3 089 20,67 69,07 FI1300103 PÃ YRISJÃ RVEN ERÃ MAA * 146 834 24,16 68,61 FI1300105 KÃ SIVARREN ERÃ MAA * 264 892 21,74 68,93 FI1300107 JIETANASVUOMA * 1 511 22,57 68,45 FI1300108 IITON PALSASUOT * 66 21,42 68,72 FI1300111 SOTKAVUOMA * 2 602 23,27 68,34 FI1300112 SAANAN LUONNONSUOJELUALUE * 240 20,84 69,04 FI1300118 TARVANTOVAARA * 66 403 22,86 68,58 FI1300201 LEMMENJOEN KANSALLISPUISTO * 285 990 25,61 68,60 FI1300202 MUOTKATUNTURIN ERÃ MAA * 158 208 26,29 69,15 FI1300204 VÃ ¤tsÃ ¤rin erÃ ¤maa * 157 368 28,57 69,23 FI1300207 PIERAN MARIN JÃ NKÃ  * 2 643 27,18 69,40 FI1300601 PULJUN ERÃ MAA * 56 351 24,72 68,34 FI1302001 Kevo * 71 406 26,70 69,58 FI1302002 KALDOAIVIN ERÃ MAA * 351 633 27,87 69,66 FI1302003 Paistunturin erÃ ¤maa * 159 770 26,23 69,63 FI1302004 PULMANKIJÃ RVI 1 623 28,00 69,97 FI1302008 VETSIJOEN SUISTOLEHTO 14 27,31 69,97 FI1302009 Kirkkotupien niitty * 1,1 27,01 69,86 FI1302010 Luomusjoen kuolpuna 2 26,14 69,40 FI1302011 VÃ ¤limaan kenttÃ ¤ * 2 27,49 70,02 FI1302012 Pappilan niitty * 3,2 27,01 69,86 FI1302013 Mieraslompolon kenttÃ ¤ * 2,2 27,21 69,59 FR7200742 MASSIF DU MOULLE DE JAOUT * 16 600  0,41 43,04 FR7200743 MASSIF DU GER ET DU LURIEN * 14 150  0,36 42,83 FR7200744 MASSIF DE SESQUES ET DE LOSSAU * 25 650  0,50 42,90 FR7200745 MASSIF DU MONTAGNON * 8 871  0,52 43,03 FR7200746 MASSIF DE LANIE ET DESPELUNGUERE * 14 461  0,64 42,90 FR7200747 MASSIF DU LAYENS * 5 750  0,64 43,05 FR7200749 MONTAGNES DU BARETOUS * 14 600  0,78 43,05 FR7200750 MONTAGNES DE LA HAUTE SOULE * 14 750  0,90 43,00 FR7200751 MONTAGNES DU PIC DES ESCALIERS * 8 600  0,99 43,06 FR7200752 MASSIF DES ARBAILLES * 13 000  1,02 43,12 FR7200753 FORET DIRATY * 2 500  1,07 43,03 FR7200754 MONTAGNES DE SAINT-JEAN-PIED-DE-PORT * 12 567  1,20 43,07 FR7200781 GAVE DE PAU * 8 212  0,65 43,40 FR7200786 LA NIVE * 11 010  1,47 43,46 FR7200790 LE SAISON (COURS DEAU) * 2 200  0,87 43,24 FR7200791 LE GAVE DOLORON (COURS DEAU) ET MARAIS DE LABASTIDE-VILLEFRANCHE * 2 450  0,86 43,37 FR7200792 LE GAVE DASPE ET LE LOURDIOS (COURS DEAU) * 1 600  0,61 43,07 FR7200793 LE GAVE DOSSAU * 2 300  0,42 43,08 FR7300821 VallÃ ©e de lIsard, mail de Bulard, pics de MaubermÃ ©, de Serre-Haute et du CrabÃ ¨re * 6 428 0,92 42,83 FR7300822 VallÃ ©e du Riberot et massif du Mont Valier * 7 745 1,06 42,81 FR7300825 Mont Ceint, mont BÃ ©as, tourbiÃ ¨re de Bernadouze * 2 218 1,41 42,80 FR7300827 VallÃ ©e de lAston * 15 030 1,66 42,69 FR7300829 QuiÃ ¨s calcaires de Tarascon-sur-AriÃ ¨ge et grotte de la Petite Caougno * 2 484 1,65 42,82 FR7300831 QuÃ ©rigut, Laurenti, Rabassolles, Balbonne, la Bruyante, haute vallÃ ©e de lOriÃ ¨ge * 10 279 2,03 42,67 FR7300838 Grotte de Montseron 1 1,33 43,02 FR7300839 Grotte du Ker de Massat 1 1,32 42,90 FR7300841 Queirs du Mas dAzil et de Camarade, grottes du Mas dAzil et de la carriÃ ¨re de Sabarat * 1 633 1,34 43,08 FR7300842 Pechs de Foix, Soula et Roquefixade, grotte de lHerm * 2 216 1,66 42,95 FR7300880 Haute vallÃ ©e dOÃ ´ * 3 407 0,50 42,73 FR7300881 Haute vallÃ ©e de la Pique * 8 251 0,59 42,72 FR7300883 Haute vallÃ ©e de la Garonne * 11 134 0,78 42,88 FR7300884 Zones rupestres xÃ ©rothermiques du bassin de Marignac, Saint-BÃ ©at, pic du Gar, montagne de RiÃ © * 7 680 0,73 42,95 FR7300920 Granquet-Pibeste et Soum dEch * 7 275  0,15 43,06 FR7300921 Gabizos (et vallÃ ©e dArrens, versant sud-est du Gabizos) * 2 924  0,27 42,93 FR7300922 Gaves de Pau et de Cauterets (et gorge de Cauterets) * 357  0,16 43,10 FR7300923 Moun NÃ © de Cauterets, pic de Cabaliros * 3 711  0,14 42,92 FR7300924 PÃ ©guÃ ¨re, Barbat, CambalÃ ¨s * 4 651  0,18 42,85 FR7300925 Gaube, Vignemale * 7 395  0,14 42,81 FR7300926 Ossoue, AspÃ ©, CestrÃ ¨de * 5 226  0,05 42,76 FR7300927 EstaubÃ ©, Gavarnie, Troumouse et Barroude * 9 479 0,06 42,73 FR7300928 Pic Long Campbielh * 8 174 0,12 42,79 FR7300929 NÃ ©ouvielle * 6 191 0,15 42,87 FR7300930 BarÃ ¨ges, AyrÃ ©, Piquette * 1 451 0,09 42,87 FR7300931 Lac Bleu LÃ ©viste * 7 377 0,04 42,92 FR7300932 Liset de Hount Blanque * 4 059 0,17 42,96 FR7300933 Hautes-Baronnies, Coume de Pailhas * 300 0,25 43,01 FR7300934 Rioumajou et Moudang * 9 522 0,29 42,74 FR7300935 Haut-Louron: Aygues Tortes, Caillauas, Gourgs Blancs, Gorges de Clarabide, pics des PichadÃ ¨res et dEstiouÃ ¨re, montagne de Tramadits * 5 439 0,42 42,73 FR7301822 Garonne, AriÃ ¨ge, Hers, Salat, Pique et Neste * 9 602 1,83 43,08 FR8201680 LANDES, PELOUSES ET FORETS DU VALLON DE LA JARJATTE ET PRAIRIES HUMIDES DE LUS * 2 777 5,79 44,68 FR8201681 PELOUSES A ORCHIDEES ET LISIERES DU VERCORS OCCIDENTAL * 329 5,18 44,83 FR8201682 PELOUSES ET HABITATS ROCHEUX DU REBORD MERIDIONAL DU VERCORS * 2 284 5,28 44,88 FR8201692 SOURCES ET HABITATS ROCHEUX DE LA VERNAISON ET DES GOULETS DE COMBE LAVAL ET DU VALLON DE SAINTE-MARIE * 1 235 5,34 45,00 FR8201696 TUFFIERES DU VERCORS * 71 5,59 44,84 FR8201698 CONTAMINES MONTJOIE  MIAGE  TRE LA TETE * 5 547 6,75 45,78 FR8201699 AIGUILLES ROUGES * 9 065 6,86 45,98 FR8201700 HAUT GIFFRE * 12 431 6,82 46,04 FR8201701 LES ARAVIS 8 907 6,55 45,97 FR8201702 PLATEAU DE BEAUREGARD * 87 6,39 45,88 FR8201703 MASSIF DE LA TOURNETTE 4 658 6,28 45,83 FR8201704 LES FRETTES  MASSIF DES GLIERES * 4 793 6,34 45,99 FR8201705 MASSIF DU BARGY 2 891 6,47 46,00 FR8201706 ROC DENFER * 4 054 6,60 46,18 FR8201707 PLATEAU DE LOÃ X * 1 233 6,65 46,12 FR8201708 MONT DE GRANGE 1 261 6,80 46,26 FR8201709 CORNETTES DE BISE * 1 551 6,78 46,32 FR8201710 MASSIF DES VOIRONS 978 6,35 46,21 FR8201712 LE SALEVE * 1 599 6,19 46,15 FR8201715 VALLEE DE LARVE * 72 6,34 46,11 FR8201719 DELTA DE LA DRANSE * 53 6,52 46,40 FR8201720 CLUSE DU LAC DANNECY * 282 6,23 45,79 FR8201722 ZONES HUMIDES DU BAS CHABLAIS * 248 6,44 46,34 FR8201723 PLATEAU GAVOT * 165 6,66 46,38 FR8201724 MARAIS DE CHILLY ET DE MARIVAL 24 6,29 46,29 FR8201732 TOURBIERES DU LUITEL ET LEUR BASSIN VERSANT * 309 5,86 45,09 FR8201733 CEMBRAIE, PELOUSES, LACS ET TOURBIERES DE BELLEDONNE, DE CHAMROUSSE AU GRAND COLON * 2 677 5,93 45,13 FR8201735 LANDES, TOURBIERES ET HABITATS ROCHEUX DU MASSIF DU TAILLEFER * 3 707 5,89 45,05 FR8201736 MARAIS A LAICHE BICOLORE, PRAIRIES DE FAUCHE ET HABITATS ROCHEUX DU VALLON DU FERRAND ET DU PLATEAU DEMPARIS * 2 446 6,22 45,08 FR8201738 MILIEUX ALLUVIAUX, PELOUSES STEPPIQUES ET PESSIERES DU BASSIN DE BOURG-DOISANS * 3 372 6,04 45,07 FR8201740 HAUTS DE CHARTREUSE * 4 432 5,89 45,39 FR8201741 FORETS DE RAVINS, LANDES ET HABITATS ROCHEUX DES UBACS DU CHARMANT SOM ET DES GORGES DU GUIERS MORT * 2 070 5,75 45,33 FR8201743 PRAIRIES A ORCHIDEES, TUFFIERES ET GORGES DE LA BOURNE * 3 533 5,39 45,07 FR8201744 LANDES, PELOUSES, FORETS REMARQUABLES ET HABITATS ROCHEUX DES HAUTS PLATEAUX ET DE LA BORDURE ORIENTALE DU VERCORS * 19 573 5,51 44,85 FR8201745 PELOUSES, FORETS REMARQUABLES ET HABITATS ROCHEUX DU PLATEAU DU SORNIN * 1 319 5,61 45,20 FR8201747 LANDES, PELOUSES, FORETS REMARQUABLES ET HABITATS ROCHEUX DU MASSIF DE LOBIOU ET DES GORGES DE LA SOULOISE * 3 750 5,89 44,78 FR8201751 MASSIF DE LA MUZELLE EN OISANS  PARC DES ECRINS * 16 676 6,06 44,93 FR8201753 FORETS, LANDES ET PRAIRIES DE FAUCHE DES VERSANTS DU COL DORNON * 4 775 5,97 44,98 FR8201770 RESEAU DE ZONES HUMIDES, PELOUSES, LANDES ET FALAISES DE LAVANT-PAYS SAVOYARD * 3 156 5,76 45,61 FR8201772 RESEAU DE ZONES HUMIDES DE LALBANAIS * 600 5,95 45,77 FR8201773 RESEAU DE ZONES HUMIDES DANS LA COMBE DE SAVOIE ET LA BASSE VALLEE DE LISERE * 869 6,22 45,58 FR8201774 TOURBIERE DES CREUSATES * 12 6,03 45,69 FR8201775 REBORD MERIDIONAL DU MASSIF DES BAUGES * 1 170 6,02 45,52 FR8201776 TOURBIERE ET LAC DES SAISIES * 288 6,52 45,77 FR8201777 LES ADRETS DE TARENTAISE 467 6,73 45,61 FR8201778 LANDES, PRAIRIES ET HABITATS ROCHEUX DU MASSIF DU MONT THABOR * 4 806 6,57 45,13 FR8201779 FORMATIONS FORESTIERES ET HERBACEES DES ALPES INTERNES * 1 562 6,87 45,29 FR8201780 RESEAU DE VALLONS DALTITUDE A CARICION * 9 516 7,01 45,49 FR8201781 RESEAU DE ZONES HUMIDES ET ALLUVIALES DES HURTIERES * 508 6,30 45,49 FR8201782 PERRON DES ENCOMBRES * 2 034 6,43 45,28 FR8201783 MASSIF DE LA VANOISE * 54 030 6,88 45,39 FR8202002 PARTIE ORIENTALE DU MASSIF DES BAUGES * 14 513 6,22 45,67 FR8202003 MASSIF DE LA LAUZIERE * 9 543 6,38 45,48 FR8202004 MONT COLOMBIER * 2 182 6,12 45,65 FR9101468 BASSIN DU REBENTY * 8 587 1,99 42,78 FR9101470 HAUTE VALLEE DE LAUDE ET BASSIN DE LAIGUETTE * 17 094 2,19 42,77 FR9101471 CAPCIR, CARLIT ET CAMPCARDOS * 39 781 1,93 42,57 FR9101472 MASSIF DU PUIGMAL * 8 805 2,13 42,44 FR9101473 MASSIF DE MADRES-CORONAT * 21 412 2,24 42,62 FR9101475 MASSIF DU CANIGOU * 11 746 2,36 42,47 FR9101476 CONQUE DE LA PRESTE * 8 436 2,42 42,42 FR9101478 LE TECH * 1 460 2,81 42,51 FR9102010 SITES A CHIROPTERES DES PYRENEES ORIENTALES 2 330 2,29 42,51 FR9301497 PLATEAU DEMPARIS  GOLEON * 7 476 6,29 45,09 FR9301498 COMBEYNOT  LAUTARET  ECRINS * 9 944 6,42 44,99 FR9301499 CLAREE * 25 732 6,62 45,02 FR9301502 STEPPIQUE DURANCIEN ET QUEYRASSIN * 19 698 6,63 44,67 FR9301503 ROCHEBRUNE  IZOARD  VALLEE DE LA CERVEYRETTE * 26 701 6,68 44,80 FR9301504 HAUT GUIL  MONT VISO  VAL PREVEYRE * 18 733 7,01 44,72 FR9301505 VALLON DES BANS  VALLEE DU FOURNEL * 8 841 6,39 44,78 FR9301506 VALGAUDEMAR * 9 974 6,19 44,78 FR9301509 PIOLIT  PIC DE CHABRIERES 1 599 6,29 44,59 FR9301511 DEVOLUY  DURBON  CHARANCE  CHAMPSAUR * 35 604 5,91 44,61 FR9301519 LE BUECH * 2 431 5,83 44,30 FR9301523 BOIS DE MORGON  FORET DE BOSCODON  BRAGOUSSE * 2 522 6,42 44,50 FR9301524 HAUTE UBAYE  MASSIF DU CHAMBEYRON * 14 105 6,86 44,58 FR9301525 COSTE PLANE  CHAMPEROUS * 1 511 6,44 44,45 FR9301526 LA TOUR DES SAGNES  VALLON DES TERRES PLEINES  ORRENAYE * 5 072 6,78 44,35 FR9301529 DORMILLOUSE  LAVERCQ * 6 396 6,52 44,34 FR9301530 CHEVAL BLANC  MONTAGNE DES BOULES  BARRE DES DOURBES * 8 275 6,44 44,12 FR9301533 LASSE * 21 890 6,37 43,95 FR9301535 MONTAGNE DE VAL  HAUT  CLUES DE BARLES  CLUES DE VERDACHES * 13 225 6,28 44,27 FR9301546 LAC SAINT-LEGER * 5,27 6,34 44,42 FR9301547 GRAND COYER * 6 246 6,71 44,09 FR9301549 ENTRAUNES * 19 796 6,80 44,14 FR9301550 SITES A CHAUVES SOURIS DE LA HAUTE TINEE * 1 738 6,93 44,26 FR9301552 ADRET DE PRA GAZE 99,82 6,85 44,28 FR9301554 SITES A CHAUVES SOURIS  CASTELLET-LES-SAUSSES ET GORGES DE DALUIS * 3 428 6,80 44,02 FR9301556 MASSIF DU LAUVET DILONSE ET DES QUATRE CANTONS  DOME DE BARROT  GORGES DU CIAN * 14 839 7,05 44,05 FR9301559 LE MERCANTOUR * 68 073 7,18 44,15 FR9301560 MONT CHAJOL * 1 426 7,53 44,12 FR9301561 MARGUAREIS  UBAC DE TENDE A SAORGE * 6 314 7,69 44,08 FR9301562 SITES A SPELEOMANTHES DE ROQUEBILIERE * 415 7,30 44,03 FR9301566 SITES A CHAUVES SOURIS DE BREIL-SUR-ROYA * 2 475 7,53 43,93 FR9302002 MONTAGNE DE SEYMUIT  CRETE DE LA SCIE 1 404 6,24 44,42 FR9302005 LA BENDOLA * 1 058 7,58 43,97 IT1110006 Orsiera RocciavrÃ © * 10 965 7,14 45,06 IT1110007 Laghi di Avigliana * 420 7,39 45,07 IT1110008 Madonna della Neve sul Monte Lera * 62 7,47 45,18 IT1110010 Gran Bosco di Salbertrand * 3 712 6,92 45,06 IT1110013 Monti Pelati e Torre Cives * 145 7,74 45,42 IT1110021 Laghi di Ivrea * 1 598 7,89 45,49 IT1110022 Stagno di Oulx * 84 6,82 45,04 IT1110026 Champlas  Colle Sestriere * 1 050 6,85 44,95 IT1110027 Boscaglie di Tasso di Giaglione (Val Clarea) * 340 6,96 45,16 IT1110029 Pian della Mussa (Balme) * 3 554 7,15 45,30 IT1110030 Oasi xerotermiche della Val di Susa-Orrido di Chianocco * 1 250 7,12 45,15 IT1110031 Valle Thuras * 978 6,86 44,89 IT1110032 Pra  Barant * 4 120 7,06 44,76 IT1110033 Stazioni di Myricaria germanica * 132 7,12 44,80 IT1110038 Col Basset (Sestriere) * 271 6,87 44,98 IT1110039 Rocciamelone * 1 966 7,09 45,17 IT1110040 Oasi xerotermica di Oulx  Auberge * 1 070 6,83 45,06 IT1110042 Oasi xerotermica di Oulx  Amazas * 339 6,82 45,02 IT1110043 Pendici del Monte Chaberton * 329 6,78 44,96 IT1110044 Bardonecchia  Val Fredda * 1 686 6,80 45,10 IT1110045 Bosco di Pian PrÃ (RorÃ ) * 93 7,19 44,80 IT1110048 Grotta del Pugnetto 19 1 7,41 45,27 IT1110049 Les Arnaud e Punta Quattro Sorelle * 1 328 6,66 45,08 IT1110052 Oasi xerotermica di Puys  Beaulard * 468 6,74 45,05 IT1110053 Valle della Ripa (Argentera) 328 6,92 44,89 IT1110055 Arnodera  Colle Montabone * 112 7,06 45,13 IT1110057 Serra di Ivrea * 4 572 7,95 45,49 IT1110058 Cima Fournier e Lago Nero * 640 6,79 44,90 IT1110080 Val Troncea * 10 130 6,98 44,98 IT1110081 Monte MusinÃ © e Laghi di Caselette * 1 524 7,47 45,12 IT1120003 Monte Fenera * 3 348 8,35 45,70 IT1120006 Val Mastallone * 1 882 8,16 45,92 IT1120028 Alta Val Sesia * 7 545 7,90 45,90 IT1130002 Val Sessera * 10 787 8,04 45,70 IT1140003 Campello Monti * 548 8,22 45,94 IT1140004 Rifugio M. Luisa (Val Formazza) * 5 744 8,44 46,40 IT1140006 Greto Torrente Toce tra Domodossola e Villadossola * 746 8,28 46,06 IT1140007 Boleto  M.te Avigno * 390 8,35 45,78 IT1140011 Val Grande * 11 855 8,46 46,04 IT1140016 Alpi Veglia e Devero  Monte Giove * 15 118 8,25 46,31 IT1160016 Stazione di muschi calcarizzanti  C.ba Seviana e C.ba Barmarossa * 1,61 7,30 44,42 IT1160017 Stazione di Linum narbonense 8,28 7,28 44,42 IT1160018 Sorgenti del Maira, Bosco di Saretto, Rocca Provenzale * 727 6,92 44,50 IT1160020 Bosco di Bagnasco * 381 8,08 44,28 IT1160021 Gruppo del Tenibres * 5 450 7,02 44,30 IT1160023 Vallone di Orgials  Colle della Lombarda * 530 7,14 44,22 IT1160024 Colle e Lago della Maddalena, Val Puriac * 1 834 6,91 44,39 IT1160026 Faggete di Pamparato, Tana del Forno, Grotta delle Turbiglie e Grotte di Bos 2 940 7,87 44,27 IT1160035 M. Antoroto * 863 7,92 44,19 IT1160037 Grotta di Rio Martino * 0,3 2 7,15 44,70 IT1160040 Stazioni di Euphorbia valliniana * 207 7,18 44,52 IT1160056 Alpi Marittime * 33 672 7,36 44,20 IT1160057 Alte Valli Pesio e Tanaro * 11 278 7,70 44,18 IT1160058 Gruppo del Monviso e Bosco dellAlevÃ ¨ * 7 232 7,10 44,65 IT1201000 Parco Nazionale del Gran Paradiso * 71 042 7,30 45,52 IT1201010 Ambienti calcarei dalta quota della Valle di RhÃ ªmes * 1 593 7,07 45,51 IT1202000 Parco naturale Mont Avic * 5 750 7,57 45,65 IT1203010 Zona umida di Morgex * 30 7,06 45,75 IT1203020 Lago di Lolair * 28 7,14 45,69 IT1203030 Formazioni Steppiche della Cote de Gargantua * 19 7,29 45,72 IT1203040 Stagno di Loson * 4,55 7,55 45,78 IT1203050 Lago di Villa * 27 7,69 45,69 IT1203060 Stagno di Holay 3,01 7,81 45,60 IT1203070 Mont Mars * 380 7,92 45,65 IT1204010 Ambienti Glaciali del Monte Bianco * 12 557 6,87 45,83 IT1204032 Talweg della Val Ferret * 120 7,02 45,85 IT1204220 Ambienti glaciali del Gruppo del Monte Rosa * 8 645 7,79 45,90 IT1205000 Ambienti dalta quota delle Combe Thuilette e Sozin * 356 6,96 45,68 IT1205010 Ambienti dalta quota della Valgrisenche * 336 7,01 45,54 IT1205020 Ambienti dalta quota del Colle del Gran San Bernardo * 750 7,15 45,87 IT1205030 Pont Dael * 183 7,22 45,68 IT1205034 Castello e miniere abbandonate di Aymavilles 1,59 7,26 45,71 IT1205050 Ambienti Xerici del Mont Torretta  Bellon * 49 7,24 45,72 IT1205061 Stazione di Astragalus alopecurus di Cogne * 36 7,31 45,67 IT1205064 Vallone del Grauson * 489 7,38 45,64 IT1205065 Vallone dellUrtier * 1 506 7,44 45,61 IT1205070 Zona Umida di Les Iles di Saint  Marcel * 35 7,43 45,74 IT1205081 Ambienti calcarei dalta quota attorno al Lago Tsan * 453 7,54 45,86 IT1205082 Stagno di Lo Ditor * 22 7,56 45,85 IT1205090 Ambienti xerici di Grand Brison  Cly * 97 7,58 45,75 IT1205100 Ambienti dalta quota del Vallone della Legna * 1 103 7,60 45,59 IT1205110 Stazione di Paeonia officinalis 33 7,78 45,63 IT1313712 Cima di Piano Cavallo  Bric Cornia * 4 486 7,79 44,11 IT1314609 Monte Monega  Monte Prearba * 3 670 7,81 44,03 IT1314610 Monte Saccarello  Monte FrontÃ © * 3 927 7,75 44,06 IT1314611 Monte Gerbonte * 2 261 7,69 44,01 IT1315421 Monte Toraggio  Monte Pietravecchia * 2 648 7,67 43,97 IT1322122 Croce della Tia  Rio Barchei * 660 8,15 44,33 IT1322216 Ronco di Maglio * 1 449 8,25 44,31 IT1322217 Bric Tana  Bric Mongarda * 168 8,22 44,35 IT1322223 Cave Ferecchi * 37 8,21 44,38 IT1323014 Monte Spinarda  Rio Nero * 943 8,09 44,22 IT1323021 Bric Zerbi * 711 8,11 44,28 IT1323112 Monte Carmo  Monte Settepani * 7 575 8,18 44,22 IT1323115 Lago di Osiglia * 409 8,20 44,30 IT1323920 Monte Galero * 3 194 8,05 44,13 IT2010001 Lago di Ganna * 106 8,83 45,90 IT2010002 Monte Legnone e Chiusarella * 751 8,81 45,86 IT2010003 Versante Nord del Campo dei Fiori * 1 312 8,76 45,88 IT2010004 Grotte del Campo dei Fiori * 894 8,78 45,86 IT2010005 Monte Martica * 1 057 8,81 45,89 IT2010016 Val Veddasca * 4 920 8,82 46,06 IT2010018 Monte Sangiano * 195 8,63 45,88 IT2010019 Monti della Valcuvia * 1 629 8,71 45,92 IT2020001 Lago di Piano * 207 9,16 46,04 IT2020009 Valle del Dosso * 1 652 9,23 46,19 IT2020010 Lago di Segrino * 282 9,27 45,83 IT2030001 Grigna Settentrionale * 1 617 9,39 45,95 IT2030002 Grigna Meridionale * 2 732 9,39 45,92 IT2030003 Monte Barro * 649 9,38 45,84 IT2040001 Val Viera e Cime di Fopel * 836 10,13 46,58 IT2040002 Motto di Livigno  Val Saliente * 1 252 10,17 46,57 IT2040003 Val Federia * 1 593 10,08 46,54 IT2040004 Valle Alpisella * 1 045 10,21 46,55 IT2040005 Valle della Forcola * 212 10,07 46,46 IT2040006 La Vallaccia  Pizzo Filone * 1 982 10,17 46,49 IT2040007 Passo e Monte di Foscagno * 1 081 10,20 46,48 IT2040008 Cime di Plator e Monte delle Scale * 1 572 10,34 46,51 IT2040009 Valle di Fraele * 1 691 10,32 46,54 IT2040010 Valle del Braulio  Cresta di Reit * 3 559 10,41 46,51 IT2040011 Monte Vago  Val di Campo  Val Nera * 2 874 10,17 46,45 IT2040012 Val Viola Bormina  Ghiacciaio di Cima dei Piazzi * 5 962 10,24 46,43 IT2040013 Val ZebrÃ ¹  Gran ZebrÃ ¹  Monte Confinale * 3 725 10,52 46,47 IT2040014 Valle e Ghiacciaio dei Forni  Val Cedec  Gran ZebrÃ ¹  Cevedale 6 157 10,56 46,42 IT2040015 Paluaccio di Oga * 28 10,34 46,47 IT2040016 Monte di Scerscen  Ghiacciai di Scerscen  Monte Motta * 9 666 9,91 46,34 IT2040017 Disgrazia  Sissone * 3 010 9,76 46,29 IT2040018 Val Codera * 818 9,51 46,26 IT2040019 Bagni di Masino  Pizzo Badile * 2 755 9,61 46,26 IT2040020 Val di Mello  Piano di Preda Rossa * 5 789 9,69 46,26 IT2040021 Val di Togno  Pizzo Scalino * 3 150 9,95 46,26 IT2040023 Valle dei Ratti * 928 9,51 46,21 IT2040024 da Monte Belvedere a Vallorda * 2 119 10,17 46,20 IT2040025 Pian Gembro * 78 10,16 46,16 IT2040026 Val Lesina * 1 184 9,48 46,11 IT2040027 Valle del Bitto di Gerola * 2 458 9,52 46,06 IT2040028 Valle del Bitto di Albaredo * 3 399 9,60 46,08 IT2040029 Val Tartano * 1 452 9,67 46,09 IT2040030 Val Madre * 1 486 9,75 46,12 IT2040031 Val Cervia * 1 893 9,78 46,11 IT2040032 Valle del Livrio * 2 108 9,83 46,11 IT2040033 Val Venina * 3 644 9,91 46,09 IT2040034 Valle dArigna e Ghiacciaio di Pizzo di Coca * 3 143 9,99 46,12 IT2040035 Val Bondone  Val Caronella * 1 500 10,07 46,11 IT2040036 Val Belviso * 766 10,14 46,11 IT2040037 Rifugio Falk * 4,22 10,26 46,39 IT2040038 Val Fontana * 4 210 10,01 46,26 IT2040039 Val Zerta * 1 585 9,38 46,36 IT2040040 Val Bodengo * 2 555 9,28 46,26 IT2040041 Piano di Chiavenna * 2 514 9,39 46,28 IT2040042 Pian di Spagna e Lago di Mezzola * 1 716 9,42 46,18 IT2060001 Valtorta e Valmoresca * 1 682 9,58 46,01 IT2060002 Valle di Piazzatorre  Isola di Fondra * 2 513 9,72 45,98 IT2060003 Alta Val Brembana  Laghi Gemelli * 4 251 9,84 46,01 IT2060004 Alta Val di Scalve * 7 053 10,16 46,01 IT2060005 Val Sedornia  Val Zurio  Pizzo della Presolana * 12 962 10,01 45,95 IT2060006 Boschi del Giovetto di Paline 597 10,14 45,96 IT2060007 Valle Asinina * 1 506 9,57 45,91 IT2060008 Valle Parina 2 225 9,72 45,91 IT2060009 Val Nossana  Cima di Grem * 3 369 9,86 45,90 IT2060011 Canto Alto e Valle del Giongo * 565 9,65 45,76 IT2060012 Boschi dellAstino e dellAllegrezza * 50 9,64 45,71 IT2060016 Valpredina * 90 9,82 45,73 IT2070001 Torbiere del Tonale 47 10,58 46,25 IT2070002 Monte Piccolo  Monte Colmo * 412 10,38 46,19 IT2070003 Val Rabbia e Val Galinera 1 854 10,41 46,16 IT2070004 Monte Marser  Corni di Bos 2 591 10,44 46,10 IT2070005 Pizzo Badile  Alta Val Zumella * 2 184 10,41 46,01 IT2070006 Pascoli di Crocedomini  Alta Val Caffaro * 4 603 10,42 45,93 IT2070007 Vallone del Forcel Rosso * 3 067 10,50 46,08 IT2070008 Cresta Monte ColombÃ © e Cima Barbignaga 156 10,40 46,05 IT2070009 Versanti dellAvio * 1 678 10,47 46,18 IT2070010 Piz Olda  Val Malga 2 069 10,38 46,12 IT2070011 Torbiera La Goia 0,2 10,34 46,10 IT2070012 Torbiere di Val Braone * 68 10,40 45,97 IT2070013 Ghiacciaio dellAdamello 2 976 10,53 46,16 IT2070014 Lago di Pile 4 10,45 46,01 IT2070015 Monte Cas  Cima di Corlor * 166 10,68 45,71 IT2070016 Cima Comer * 314 10,68 45,71 IT2070017 Valli di San Antonio * 4 160 10,21 46,15 IT2070018 Altopiano di Cariadeghe * 523 10,35 45,59 IT2070019 Sorgente FuntanÃ ¬ * 55 10,49 45,66 IT2070021 Valvestino * 6 473 10,60 45,76 IT2070022 Corno della Marogna * 3 571 10,71 45,80 IT2070023 Belvedere  Tri Plane 26 10,38 46,06 IT3110001 Biotopo Vegetazione Steppica Tartscher Leiten * 38 10,58 46,68 IT3110002 Biotopo Ontaneto di Sluderno * 125 10,58 46,65 IT3110004 Biotopo Ontaneto di Cengles * 41 10,64 46,62 IT3110005 Biotopo Ontaneto di Oris * 46 10,66 46,62 IT3110010 Biotopo Vegetazione Steppica Sonnenberg * 204 10,95 46,65 IT3110011 Val di Fosse nel Parco Naturale Gruppo di Tessa * 10 087 10,94 46,73 IT3110012 Lacines  Catena del Monteneve nel Parco Naturale Gruppo di Tessa * 8 095 11,09 46,82 IT3110013 Biotopo Delta del Valsura * 34 11,18 46,63 IT3110014 Biotopo Gisser Auen * 14 11,37 46,76 IT3110015 Biotopo HÃ ¼hnerspiel * 144 11,49 46,94 IT3110016 Biotopo Wiesermoos * 14 12,10 47,05 IT3110017 Parco Naturale Vedrette di Ries  Aurina * 31 313 12,08 46,94 IT3110018 Ontaneti dellAurino * 36 11,95 46,89 IT3110019 Biotopo Rasner MÃ ¶ser * 25 12,07 46,81 IT3110020 Biotopo Monte Covolo  Alpe di Nemes * 278 12,42 46,67 IT3110022 Biotopo Ontaneto della Rienza  Dobbiaco * 17 12,22 46,72 IT3110026 Valle di Funes  Sas De Putia  Rasciesa nel Parco Naturale Puez-Odle * 5 258 11,77 46,63 IT3110027 Gardena  Valle Lunga  Puez nel Parco Naturale Puez-Odle * 5 396 11,82 46,58 IT3110029 Parco Naturale dello Sciliar  Catinaccio * 7 293 11,58 46,50 IT3110030 Biotopo Torbiera Totes Moos * 4,19 11,38 46,45 IT3110031 Biotopo Torbiera WÃ ¶lfl * 10 11,41 46,43 IT3110032 Biotopo Torbiera Tschingger * 3,08 11,40 46,44 IT3110033 Biotopo Buche di Ghiaccio 28 11,25 46,45 IT3110034 Biotopo Lago di Caldaro * 241 11,26 46,38 IT3110035 Biotopo Castelfeder * 108 11,29 46,34 IT3110036 Parco Naturale Monte Corno * 6 851 11,31 46,29 IT3110037 Biotopo Lago di Favogna 10 11,19 46,28 IT3110038 Ultimo  Solda nel Parco Nazionale dello Stelvio * 27 989 10,81 46,52 IT3110039 Ortles  Monte Madaccio nel Parco Nazionale dello Stelvio * 4 188 10,52 46,53 IT3110040 Alpe di Cavallaccio nel Parco Nazionale dello Stelvio * 3 517 10,51 46,63 IT3110041 Jaggl * 702 10,56 46,79 IT3110042 Prati Aridi Rocciosi di Agumes * 0,34 10,58 46,63 IT3110043 Prati Aridi Rocciosi di Sant'Ottilia 0,12 10,62 46,61 IT3110044 Biotopo Sonnenberg Vegetazione Steppica Schlanderser Leiten * 25 10,79 46,63 IT3110045 Biotopo Sonnenberg Vegetazione Steppica Kortscher Leiten * 56 10,73 46,64 IT3110046 Biotopo Palude della Volpe * 4,03 11,24 46,50 IT3110048 Prati dellArmentara * 342 11,93 46,63 IT3110049 Parco Naturale Fanes  Senes  Braies * 25 453 12,06 46,65 IT3110050 Parco Naturale Tre Cime * 11 892 12,30 46,67 IT3110051 Biotopo Ahrau di Stegona * 18 11,93 46,81 IT3120001 Alta Val di Rabbi * 4 434 10,76 46,44 IT3120002 Alta Val La Mare * 5 819 10,67 46,42 IT3120003 Alta Val del Monte * 4 464 10,59 46,37 IT3120015 Tre Cime Monte Bondone * 223 11,04 46,00 IT3120017 Campobrun * 426 11,13 45,71 IT3120018 Scanuppia * 529 11,16 45,96 IT3120019 Lago Nero * 3,08 11,32 46,28 IT3120020 Palu Longa * 5,93 11,37 46,30 IT3120021 Lago delle Buse * 18 11,45 46,17 IT3120022 Palu dei Mugheri * 9,06 11,70 46,30 IT3120023 Sorte di Bellamonte * 11 11,67 46,31 IT3120024 Zona Umida Valfloriana * 203 11,38 46,23 IT3120027 Canzenagol * 3,39 11,61 46,27 IT3120028 Pra delle Nasse * 8,08 11,79 46,26 IT3120029 Sorgente Resenzuola * 4,74 11,66 46,01 IT3120030 Fontanazzo * 54 11,61 46,02 IT3120031 Masi Carretta * 3,02 11,63 46,11 IT3120032 I Mughi * 21 11,61 46,09 IT3120033 Palude di Roncegno * 21 11,43 46,05 IT3120034 Paludi di Sternigo * 24 11,27 46,14 IT3120035 Laghestel di Pine * 91 11,23 46,12 IT3120036 Redebus * 10 11,32 46,14 IT3120038 Inghiaie * 30 11,31 46,00 IT3120039 Canneto di Levico 9,74 11,28 46,01 IT3120040 Lago Pudro * 13 11,22 46,08 IT3120041 Lago Costa * 3,83 11,24 46,08 IT3120042 Canneti di San Cristoforo * 9,39 11,24 46,04 IT3120043 Pize * 16 11,26 46,03 IT3120045 Lagabrun * 4,65 11,20 46,20 IT3120046 Prati di Monte * 5,99 11,24 46,22 IT3120047 Paluda La Lot * 6,62 11,28 46,25 IT3120048 Laghetto di Vedes * 8,26 11,27 46,24 IT3120049 Lona  Lases 26 11,23 46,14 IT3120050 Torbiera delle Viote * 25 11,04 46,02 IT3120051 Stagni della Vela  Soprasasso * 87 11,09 46,10 IT3120052 Doss Trento * 16 11,11 46,07 IT3120053 Foci dellAvisio * 135 11,08 46,14 IT3120054 La Rupe * 45 11,10 46,19 IT3120055 Lago di Toblino * 170 10,97 46,06 IT3120056 Palu Longia * 10 11,09 46,47 IT3120057 Palu Tremole * 4 11,08 46,48 IT3120058 Torbiere di Monte Sous * 99 11,06 46,50 IT3120059 Palu di Tuenno * 5,56 11,03 46,34 IT3120060 Forra di S. Giustina * 24 11,06 46,34 IT3120061 La Rocchetta * 89 11,06 46,25 IT3120064 Torbiera del Tonale * 62 10,60 46,26 IT3120065 Lago dIdro * 14 10,54 45,81 IT3120066 Palu di Boniprati * 11 10,60 45,93 IT3120068 Fiave 137 10,83 46,00 IT3120069 Torbiera Lomasona * 26 10,86 45,98 IT3120074 Marocche di Dro * 251 10,94 45,99 IT3120075 Monte Brione * 66 10,88 45,89 IT3120076 Lago dAmpola * 24 10,65 45,87 IT3120077 Palu di Borghetto * 7,93 10,93 45,69 IT3120078 Torbiera Echen 8,33 11,20 45,91 IT3120079 Lago di Loppio * 113 10,92 45,87 IT3120080 Laghetti di Marco * 35 11,02 45,86 IT3120081 Pra dallAlbi  Cei * 117 11,03 45,95 IT3120082 Taio di Nomi * 5,29 11,08 45,93 IT3120084 Roncon * 2,91 11,63 46,40 IT3120085 Il Laghetto * 7,71 11,39 46,01 IT3120086 Servis * 313 11,07 45,94 IT3120087 Laghi e abisso di Lamar * 25 11,06 46,13 IT3120088 Palu di Monte Rovere 17 11,30 45,96 IT3120089 Montepiano  Palu di Fornace * 33 11,20 46,13 IT3120090 Monte Calvo * 1,19 11,26 46,10 IT3120091 Albere di Tenna * 6,72 11,26 46,03 IT3120092 Passo del Broccon * 345 11,67 46,12 IT3120093 Crinale Pichea  Rocchetta * 1 009 10,77 45,92 IT3120094 Alpe di Storo e Bondone * 759 10,61 45,81 IT3120095 Bocca Dardole  Corno della Paura * 178 10,94 45,77 IT3120096 Bocca di Caset * 50 10,69 45,86 IT3120097 Catena di Lagorai * 2 855 11,53 46,22 IT3120101 Condino * 70 10,60 45,90 IT3120102 Lago di Santa Colomba * 5,74 11,18 46,13 IT3120104 Monte Baldo  Cima Valdritta * 456 10,86 45,74 IT3120105 Burrone di Ravina * 533 11,08 46,04 IT3120106 Nodo del Latemar * 1 862 11,60 46,37 IT3120107 Val Cadino * 1 110 11,41 46,22 IT3120108 Val San NicolÃ ² * 715 11,79 46,42 IT3120109 Valle Flanginech * 81 10,79 46,15 IT3120110 Terlago * 109 11,06 46,10 IT3120111 Manzano * 99 10,96 45,87 IT3120112 Arnago * 157 10,91 46,37 IT3120113 Molina  Castello * 54 11,44 46,28 IT3120114 Monte Zugna * 1 693 11,04 45,85 IT3120115 Monte Brento * 254 10,91 45,99 IT3120116 Monte Malachin * 169 11,12 46,28 IT3120117 Ontaneta di Croviana * 28 10,90 46,34 IT3120118 Lago (Val di Fiemme) * 12 11,53 46,28 IT3120119 Val Duron * 811 11,67 46,49 IT3120120 Bassa Valle del Chiese * 27 10,55 45,83 IT3120121 Carbonare * 12 11,22 45,94 IT3120122 Gocciadoro * 27 11,14 46,06 IT3120123 Assizzi  Vignola * 91 11,27 46,05 IT3120124 Torcegno * 47 11,45 46,07 IT3120125 Zaccon * 371 11,42 46,04 IT3120126 Val Noana * 730 11,85 46,12 IT3120127 Monti Tremalzo e Tombea * 5 529 10,65 45,85 IT3120128 Alta Val Stava * 1 775 11,54 46,32 IT3120129 Ghiacciaio Marmolada 463 11,86 46,44 IT3120130 Il Colo 0,29 1 11,62 46,09 IT3120131 Grotta Uvada 1,16 1 11,66 46,11 IT3120132 Grotta di Ernesto 1,06 1 11,66 45,98 IT3120134 Grotta del Calgeron 0,92 5 11,62 46,01 IT3120135 Grotta della Bigonda 1,23 22 11,58 46,02 IT3120136 Bus della Spia 0,66 1 11,03 46,23 IT3120137 Bus del Diaol 1,04 1 10,91 45,94 IT3120138 Grotta Cesare Battisti 0,45 2 11,05 46,15 IT3120139 Grotta di Costalta 0,54 1 11,38 45,99 IT3120141 Grotta della Lovara 0,95 1 11,07 46,22 IT3120142 Val Campelle * 1 136 11,50 46,12 IT3120143 Valle del Vanoi * 3 247 11,63 46,18 IT3120144 Valle del Verdes * 2 185 11,16 46,34 IT3120146 Laghetto delle Regole * 21 11,11 46,48 IT3120147 Monti Lessini Ovest * 1 025 10,94 45,70 IT3120149 Monte Ghello * 148 11,06 45,90 IT3120150 Talpina  Brentonico * 241 10,99 45,83 IT3120152 Tione  Villa Rendena * 185 10,71 46,05 IT3120154 Le Sole * 10 10,69 46,02 IT3120156 Adige * 14 11,02 45,79 IT3120165 Vermiglio  Folgarida * 8 723 10,70 46,26 IT3120166 Re di Castello  Breguzzo * 3 629 10,57 46,04 IT3120167 Torbiere alta Val Rendena * 771 10,83 46,25 IT3120168 Lagorai Orientale  Cima Bocche * 12 280 11,74 46,27 IT3120169 Torbiere del Lavaze * 19 11,49 46,36 IT3120170 Monte Barco  Le Grave * 201 11,17 46,13 IT3120171 Muga Bianca  Pasubio * 1 947 11,17 45,82 IT3120172 Monti Lessini  Piccole Dolomiti * 4 336 11,09 45,72 IT3120173 Monte Baldo di Brentonico * 2 120 10,90 45,82 IT3120174 Monte Rema  Clevet * 491 10,53 45,94 IT3120175 Adamello * 29 930 10,65 46,16 IT3120176 Monte Sadron * 2 181 10,91 46,30 IT3120177 Dolomiti di Brenta * 31 132 10,91 46,19 IT3120178 Pale di San Martino * 7 333 11,84 46,26 IT3210002 Monti Lessini: Cascate di Molina * 233 14 10,92 45,60 IT3210004 Monte Luppia e P.ta San Vigilio * 1 037 29 10,72 45,63 IT3210006 Monti Lessini: Ponte di Veja, Vaio della Marciora 171 12 10,97 45,62 IT3210007 Monte Baldo: Val dei Mulini, Senge di Marciaga, Rocca di Garda * 676 21 10,72 45,58 IT3210021 Monte Pastello * 1 750 24 10,85 45,57 IT3210039 Monte Baldo Ovest * 6 510 67 10,83 45,74 IT3210040 Monti Lessini  Pasubio  Piccole Dolomiti Vicentine * 13 872 179 11,20 45,74 IT3210041 Monte Baldo Est * 2 762 57 10,87 45,65 IT3210043 Fiume Adige tra Belluno Veronese e Verona Ovest * 476 95 10,87 45,56 IT3220002 Granezza 1 303 17 11,54 45,83 IT3220007 Fiume Brenta dal confine trentino a Cismon del Grappa * 1 680 64 11,66 45,88 IT3220036 Altopiano dei Sette Comuni * 14 988 87 11,48 45,96 IT3230003 Gruppo del Sella * 449 11 11,84 46,51 IT3230005 Gruppo Marmolada * 1 305 20 11,87 46,43 IT3230006 Val Visdende  Monte Peralba  Quaterna * 14 165 73 12,60 46,63 IT3230017 Monte Pelmo  Mondeval  Formin * 11 065 89 12,13 46,46 IT3230019 Lago di Misurina 75 5 12,26 46,58 IT3230022 Massiccio del Grappa * 22 473 142 11,81 45,90 IT3230025 Gruppo del Visentin: M. Faverghera  M. Cor * 1 562 24 12,30 46,07 IT3230026 Passo di San Boldo * 38 3 12,17 46,00 IT3230027 Monte Dolada Versante S.E. * 659 13 12,34 46,20 IT3230031 Val Tovanella Bosconero * 8 845 53 12,28 46,34 IT3230035 Valli del Cismon  Vanoi: Monte Coppolo * 2 845 29 11,73 46,08 IT3230042 Torbiera di Lipoi * 65 5 11,96 46,04 IT3230043 Pale di San Martino: Focobon, Pape  San Lucano, Agner  Croda Granda * 10 909 66 11,91 46,30 IT3230044 Fontane di Nogare * 212 9 12,24 46,15 IT3230045 Torbiera di Antole * 25 3 12,18 46,14 IT3230047 Lago di Santa Croce * 788 14 12,34 46,11 IT3230060 Torbiere di Danta * 205 11 12,50 46,56 IT3230063 Torbiere di Lac Torond * 38 3 11,99 46,24 IT3230067 Aree palustri di Melere  Monte Gal e boschi di Col dOngia * 111 8 12,22 46,05 IT3230068 Valpiana  Valmorel (Aree palustri) * 126 6 12,23 46,07 IT3230071 Dolomiti di Ampezzo * 11 362 77 12,11 46,60 IT3230077 Foresta del Cansiglio * 5 060 44 12,41 46,08 IT3230078 Gruppo del Popera  Dolomiti di Auronzo e di Val Comelico * 8 924 73 12,39 46,60 IT3230080 Val Talagona  Gruppo Monte Cridola  Monte Duranno * 12 252 68 12,42 46,39 IT3230081 Gruppo Antelao  Marmarole  Sorapis * 17 069 74 12,29 46,50 IT3230083 Dolomiti Feltrine e Bellunesi * 31 383 178 12,05 46,19 IT3230084 Civetta  Cime di San Sebastiano * 6 597 68 12,08 46,35 IT3230085 Comelico  Bosco della Digola  Brentoni  Tudaio * 12 085 89 12,59 46,52 IT3230088 Fiume Piave dai Maserot alle grave di Pederobba * 3 236 121 12,02 46,04 IT3230090 Cima Campo  Monte Celado * 1 812 24 11,71 46,00 IT3240003 Monte Cesen * 3 697 32 12,01 45,95 IT3310001 Dolomiti Friulane * 36 740 12,54 46,32 IT3310002 Val Colvera di Jof * 396 12,68 46,20 IT3310003 Monte Ciaurlec e Forra del Torrente Cosa * 875 12,87 46,23 IT3310004 Forra del Torrente Cellina * 289 12,61 46,18 IT3310006 Foresta del Cansiglio * 2 713 12,44 46,06 IT3320001 Gruppo del Monte Coglians * 5 405 12,81 46,62 IT3320002 Monti Dimon e Paularo * 702 13,07 46,56 IT3320003 Creta di Aip e Sella di Lanza * 3 894 13,18 46,56 IT3320004 Monte Auernig e Monte Corona * 465 13,33 46,56 IT3320005 Valloni di Rio Bianco e di Malborghetto * 4 662 13,41 46,54 IT3320006 Conca di Fusine * 3 598 13,66 46,47 IT3320007 Monti Bivera e Clapsavon * 1 832 12,63 46,45 IT3320008 Col Gentile * 1 038 12,81 46,46 IT3320009 Zuc dal Bor * 1 415 13,24 46,46 IT3320010 Jof di Montasio e Jof Fuart * 7 999 13,49 46,43 IT3320011 Monti Verzegnis e Valcalda * 2 406 12,86 46,36 IT3320012 Prealpi Giulie Settentrionali * 9 592 13,22 46,35 IT3320013 Lago Minisini e Rivoli Bianchi * 402 13,14 46,31 IT3320014 Torrente Lerada * 365 13,39 46,21 IT3320015 Valle del Medio Tagliamento * 3 580 13,04 46,24 IT3320016 Forra del Cornappo * 299 13,30 46,24 IT3320017 Rio Bianco di Taipana e Gran Monte * 1 721 13,35 46,28 IT3320018 Forra del Pradolino e Monte Mia * 1 010 13,47 46,21 IT3320019 Monte Matajur * 213 13,56 46,19 IT6020002 Lago Secco e Agro Nero * 135 13,32 42,71 IT6020025 Monti della Laga (Area Sommitale) * 2 424 13,38 42,64 IT6050017 Pendici di Colle Nero * 132 13,85 41,73 IT6050018 Cime del Massiccio della Meta * 2 541 13,96 41,65 IT6050020 Val Canneto * 990 13,91 41,69 IT7110099 Gole del Sagittario * 1 349 13,81 41,96 IT7110100 Monte Genzana * 5 805 13,91 41,96 IT7110101 Lago di Scanno ed Emissari 103 13,86 41,92 IT7110202 Gran Sasso * 33 995 13,62 42,44 IT7110204 Maiella Sud Ovest * 6 276 14,02 41,95 IT7110205 Parco Nazionale dAbruzzo * 58 880 13,69 41,85 IT7120201 Monti della Laga e Lago di Campotosto * 15 816 13,43 42,67 IT7140043 Monti Pizi  Monte Secine * 4 195 14,17 41,91 IT7140203 Maiella * 36 119 14,11 42,08 PLC120001 Tatry * 21 018,1 19,95 49,26 PLC180001 Bieszczady * 111 519,5 22,47 49,20 PLH120001 Babia GÃ ³ra * 3 350,4 19,54 49,58 PLH120002 Czarna Orawa * 184 20 19,73 49,47 PLH120009 Kostrza * 36,4 20,30 49,77 PLH120012 Na Policy * 275,2 19,62 49,62 PLH120013 Pieniny * 2 334,6 20,39 49,42 PLH120016 Torfowiska Orawsko-Nowotarskie * 8 255,6 19,82 49,45 PLH120018 Ostoja GorczaÃ ska * 17 997,9 20,15 49,54 PLH120019 Ostoja Popradzka * 57 931 20,76 49,39 PLH120024 Dolina BiaÃ ki * 716 20,17 49,44 PLH120025 MaÃ e Pieniny * 1 875,9 20,55 49,40 PLH120026 Polana BiaÃ y Potok * 53,4 19,85 49,28 PLH120033 Bednarka 1 289,2 21,33 49,65 PLH120035 Nawojowa 1 994 20,80 49,58 PLH120036 Ã abowa 3 251,2 20,84 49,54 PLH120037 Podkowce w Szczawnicy 569,1 20,48 49,42 PLH120039 Krynica 163,8 20,95 49,40 PLH120043 LuboÃ  Wielki 33,6 19,99 49,65 PLH120045 Niedzica 25,7 1 20,31 49,42 PLH120046 KoÃ ciÃ ³Ã  w WÃglÃ ³wce 88,6 20,08 49,75 PLH120050 Ochotnica 0,2 20,33 49,53 PLH120052 Ostoje Nietoperzy Beskidu Wyspowego * 3 097 20,17 49,76 PLH120057 Ã ¹rÃ ³dliska WisÃ oki 181,8 21,38 49,44 PLH120078 Uroczysko Ã opieÃ  * 44,6 20,28 49,70 PLH120081 Lubogoszcz * 16,7 20,10 49,71 PLH120082 Ã Ã ki koÃ o Kasiny Wielkiej 24,4 20,15 49,69 PLH120086 GÃ ³rny Dunajec * 150,2 20,15 49,48 PLH120093 Raba z MszankÃ 249,3 20,00 49,72 PLH120094 Ostoje Nietoperzy Powiatu Gorlickiego * 2 789 21,10 49,56 PLH120095 Tylmanowa 0,3 20,40 49,50 PLH180001 Ostoja Magurska * 20 084,5 21,46 49,48 PLH180011 JasioÃ ka * 686,7 21,69 49,67 PLH180013 GÃ ³ry SÃ onne * 46 071,5 22,47 49,49 PLH180014 Ostoja JaÃ liska * 29 286,8 21,82 49,41 PLH180015 Ã ysa GÃ ³ra * 2 743,8 21,57 49,54 PLH180016 RymanÃ ³w * 5 241 21,86 49,52 PLH180018 Trzciana * 2 285,5 21,67 49,51 PLH180026 Moczary * 1 181,8 7 22,71 49,37 PLH180037 KoÃ ciÃ ³Ã  w Skalniku 350,6 21,49 49,57 PLH180044 Osuwiska w Lipowicy 13,5 21,69 49,53 PLH240005 Beskid Ã lÃ ski * 26 405,4 19,01 49,62 PLH240006 Beskid Ã »ywiecki * 35 276,1 19,16 49,43 PLH240007 KoÃ ciÃ ³Ã  w Radziechowach 0,1 19,13 49,65 PLH240023 Beskid MaÃ y * 7 186,2 19,38 49,75 ROSCI0001 AniniÃurile de pe TÃ rlung * 131 25,82 45,54 ROSCI0002 Apuseni * 76 150 22,81 46,60 ROSCI0003 Arboretele de castan comestibil de la Baia Mare 1 897 23,56 47,69 ROSCI0007 Bazinul Ciucului de Jos * 2 687 25,87 46,25 ROSCI0009 Bisoca * 1 160 26,67 45,54 ROSCI0010 BistriÃ a Aurie * 375 25,29 47,46 ROSCI0013 Bucegi * 38 745 25,51 45,38 ROSCI0015 Buila  VÃ ¢nturariÃ a * 4 491 24,09 45,25 ROSCI0016 Buteasa 457 22,71 46,70 ROSCI0018 CÃ ldÃ rile ZÃ balei * 378 26,58 45,66 ROSCI0019 CÃ limani  Gurghiu * 136 657 25,10 46,92 ROSCI0023 Cascada MiÃina * 221 26,57 45,76 ROSCI0024 CeahlÃ u * 7 739 25,95 46,96 ROSCI0027 Cheile Bicazului  HÃ ÃmaÃ * 7 645 25,80 46,74 ROSCI0028 Cheile Cernei 535 22,66 45,65 ROSCI0033 Cheile ÃugÃ ului  Munticelu * 318 25,84 46,84 ROSCI0035 Cheile Turzii * 324 23,68 46,56 ROSCI0036 Cheile VÃ ¢rghiÃului * 830 25,54 46,21 ROSCI0037 Ciomad  Balvanyos * 6 029 25,94 46,10 ROSCI0038 CiucaÃ * 21 950 25,95 45,50 ROSCI0046 Cozia * 16 720 24,30 45,33 ROSCI0047 Creasta Nemirei * 3 550 26,34 46,22 ROSCI0051 CuÃma * 44 636 24,83 47,15 ROSCI0052 DÃ ncioanea * 340 22,64 45,45 ROSCI0054 Dealul CetÃ Ã ii Deva * 109 22,88 45,89 ROSCI0062 Defileul CriÃului Repede  PÃ durea Craiului * 38 813 22,52 46,88 ROSCI0063 Defileul Jiului * 11 156 23,36 45,28 ROSCI0069 Domogled  Valea Cernei * 62 014 22,61 45,05 ROSCI0084 Ferice  Plai 1 977 22,54 46,69 ROSCI0085 Frumoasa * 137 115 23,81 45,59 ROSCI0086 GÃ ina  Lucina * 836 25,18 47,66 ROSCI0087 GrÃ diÃtea Muncelului  Ciclovina * 40 009 23,25 45,57 ROSCI0089 GutÃ ¢i  Creasta CocoÃului * 693 23,85 47,70 ROSCI0090 Harghita MÃ dÃ raÃ * 13 349 25,57 46,48 ROSCI0091 Herculian * 12 846 25,71 46,20 ROSCI0092 IgniÃ * 19 602 23,77 47,84 ROSCI0096 Lacul BÃ ¢lbÃ ¢itoarea * 3 26,11 45,40 ROSCI0097 Lacul Negru * 98 26,48 45,84 ROSCI0101 Larion * 3 016 25,05 47,35 ROSCI0102 Leaota * 1 400 25,33 45,39 ROSCI0113 MlaÃtina dupÃ  LuncÃ  * 300 25,60 46,63 ROSCI0116 MolhaÃurile CÃ pÃ Ã Ã ¢nei * 816 23,11 46,48 ROSCI0119 Muntele Mare * 1 659 23,23 46,48 ROSCI0120 Muntele TÃ ¢mpa * 203 25,60 45,64 ROSCI0121 Muntele Vulcan 95 22,96 46,24 ROSCI0122 MunÃ ii FÃ gÃ raÃ * 198 495 24,74 45,53 ROSCI0124 MunÃ ii MaramureÃului * 103 391 24,56 47,78 ROSCI0125 MunÃ ii Rodnei * 47 975 24,78 47,53 ROSCI0126 MunÃ ii Ã arcu * 58 840 22,51 45,30 ROSCI0127 Muntioru Ursoaia * 156 26,67 45,60 ROSCI0128 Nordul Gorjului de Est * 49 114 23,63 45,26 ROSCI0129 Nordul Gorjului de Vest * 87 321 23,08 45,15 ROSCI0130 Oituz  Ojdula * 15 272 26,40 46,03 ROSCI0132 Oltul Mijlociu  Cibin  HÃ ¢rtibaciu 2 054 24,19 45,69 ROSCI0137 PÃ durea BogÃ Ã ii * 6 329 25,42 45,93 ROSCI0153 PÃ durea Glodeasa * 535 25,73 45,40 ROSCI0156 PÃ durea GoÃman 190 26,22 46,71 ROSCI0182 PÃ durea Verdele * 273 26,58 45,80 ROSCI0188 ParÃ ¢ng * 29 907 23,59 45,35 ROSCI0189 PÃ ¢rÃ ¢ul Barlangos 66 25,67 46,68 ROSCI0190 Penteleu * 11 233 26,40 45,63 ROSCI0193 PeÃtera TÃ uÃoare 103 24,53 47,44 ROSCI0194 Piatra Craiului * 16 072 25,19 45,47 ROSCI0195 Piatra Mare * 4 283 25,65 45,55 ROSCI0196 Pietrosul BroÃtenilor  Cheile Zugrenilor * 458 25,54 47,39 ROSCI0198 Platoul MehedinÃ i * 53 892 22,64 44,92 ROSCI0204 Poiana Muntioru * 24 26,69 45,65 ROSCI0207 PostÃ varul * 1 280 25,56 45,56 ROSCI0208 Putna  Vrancea * 38 190 26,52 45,92 ROSCI0212 RarÃ u  GiumalÃ u * 2 498 25,56 47,45 ROSCI0217 Retezat * 43 198 22,80 45,33 ROSCI0219 Rusca MontanÃ  * 12 720 22,41 45,61 ROSCI0228 ÃindriliÃ a * 884 26,54 45,72 ROSCI0229 Siriu * 5 747 26,16 45,52 ROSCI0230 SlÃ nic 1 392 26,41 46,21 ROSCI0233 SomeÃul Rece * 8 462 23,11 46,56 ROSCI0236 Strei  HaÃ eg * 23 941 23,05 45,44 ROSCI0239 TÃ ¢rnovu Mare  LatoriÃ a 1 304 23,89 45,37 ROSCI0241 Tinovul Apa Lina  Honcsok * 265 26,21 46,20 ROSCI0242 Tinovul Apa RoÃie * 65 26,25 46,18 ROSCI0243 Tinovul de la Dealul Albinelor * 21 25,31 46,76 ROSCI0244 Tinovul de la FÃ ¢ntÃ ¢na Brazilor * 38 25,26 46,51 ROSCI0245 Tinovul de la RomÃ ¢neÃti * 20 25,17 47,38 ROSCI0246 Tinovul Luci * 271 25,72 46,30 ROSCI0247 Tinovul Mare Poiana Stampei * 644 25,08 47,28 ROSCI0248 Tinovul MohoÃ  Lacul Sf. Ana * 440 25,90 46,13 ROSCI0249 Tinovul Ãaru Dornei * 38 25,36 47,26 ROSCI0250 Ã inutul PÃ durenilor * 4 318 22,46 45,72 ROSCI0251 Tisa SuperioarÃ  * 6 392 24,09 47,94 ROSCI0252 TopliÃ a  Scaunul Rotund Borsec * 5 436 25,50 46,96 ROSCI0253 TrascÃ u * 50 102 23,49 46,34 ROSCI0256 TurbÃ ria Ruginosu Zagon * 350 26,23 45,76 ROSCI0258 VÃ ile BrÃ tiei Ãi BrÃ tioarei * 347 24,98 45,32 ROSCI0260 Valea Cepelor * 761 22,72 46,45 ROSCI0262 Valea Iadei * 2 841 22,58 46,73 ROSCI0263 Valea Ierii * 6 194 23,28 46,59 ROSCI0264 Valea Izei Ãi Dealul Solovan * 47 675 24,20 47,73 ROSCI0268 Valea VÃ ¢lsanului * 9 602 24,76 45,25 ROSCI0270 VÃ ¢nÃ tori-NeamÃ  * 30 841 26,22 47,18 SE0620001 LÃ ¥ngfjÃ ¤llet-StÃ ¤djan-NipfjÃ ¤llet * 93 799,6 12,63 62,08 SE0620002 VedungsfjÃ ¤llen * 19 391,5 13,20 61,90 SE0620003 FjÃ ¤tÃ ¤lven och VÃ ¤stvallen i StorfjÃ ¤ten * 299 13,09 61,87 SE0620005 StorÃ ¥n-Ã sterdalÃ ¤lven 819 12,67 61,92 SE0620009 DrevfjÃ ¤llen * 33 167,2 12,38 61,70 SE0620015 FulufjÃ ¤llet * 40 738,3 12,71 61,54 SE0620024 SkarsÃ ¥sfjÃ ¤llet * 2 294,9 12,90 61,34 SE0620220 Storbron * 248,9 12,85 61,39 SE0620266 LillfjÃ ¤ten * 423 12,96 62,01 SE0720029 SÃ ¥nfjÃ ¤llet * 11 285,5 13,55 62,28 SE0720033 Rogen * 49 025,5 12,48 62,36 SE0720084 VÃ ¥lÃ ¥dalen * 121 378,5 12,93 63,14 SE0720160 OldflÃ ¥n-AnsÃ ¤tten * 28 063,1 13,75 63,86 SE0720164 SkÃ ¤ckerfjÃ ¤llen * 46 248,8 12,66 63,85 SE0720171 SvenskÃ ¥dalen * 24 646,7 13,39 63,97 SE0720182 Saxvattnet * 5 372,4 15,19 64,64 SE0720183 FrostvikenfjÃ ¤llen * 93 793,2 14,64 64,64 SE0720185 BjurÃ ¤lven-Korallgrottan * 5 638,4 14,11 64,92 SE0720186 Grubbdalen * 2 599,7 13,78 64,03 SE0720199 GrÃ ¥berget-HotagsfjÃ ¤llen * 118 040,2 14,60 64,16 SE0720200 HenvÃ ¥len-Aloppan * 17 568,5 13,39 62,70 SE0720203 HÃ ¤llingsÃ ¥fallet * 16,2 14,39 64,35 SE0720206 TÃ ¤nnforsen * 9,3 12,74 63,45 SE0720209 JÃ ¤rvdalen * 2 023,4 13,66 63,15 SE0720212 Bastudalen * 2 831,9 13,86 63,09 SE0720213 MarntallsÃ ¥sen * 4 058,4 13,98 62,94 SE0720214 ArÃ ¥dalen * 1 127,2 13,63 62,90 SE0720218 BrovallvÃ ¥len * 5 217,4 13,25 62,33 SE0720220 StorÃ ¥sen * 1 053,5 13,38 62,34 SE0720223 HamrafjÃ ¤llet * 676,1 12,28 62,57 SE0720250 Skrapavattnet * 30,6 14,43 63,86 SE0720259 TrappÃ ¥sen 206,6 12,44 62,67 SE0720260 Kilbergsdalen * 2,2 13,97 62,40 SE0720262 Svallmyren * 213,7 12,55 62,59 SE0720263 Lill-RÃ ¥nddalen * 52,4 13,31 62,25 SE0720264 LerdalsÃ ¤lven-TvÃ ¤rlidÃ ¥n * 70,4 13,94 64,74 SE0720265 VallÃ ¥n Frostviken * 186,7 14,01 64,75 SE0720268 SÃ ¤lgÃ ¥sen * 10,9 14,36 64,46 SE0720269 SÃ ¶rhÃ ¥llan * 3,9 13,32 62,24 SE0720273 BÃ ¥gavattnet 26,1 14,30 64,09 SE0720274 SandÃ ¥svallen 16,7 12,37 62,54 SE0720276 LillÃ ¥svallen Ramundberget 10,1 12,41 62,68 SE0720277 Klinken * 469 12,29 62,73 SE0720279 Styggdalen-VargÃ ¥n * 327,4 12,27 63,64 SE0720280 Rosselberget * 43,3 12,70 62,48 SE0720281 Stor-MittÃ ¥klÃ ¤ppen * 1 092 12,47 62,73 SE0720282 Ã nnsjÃ ¶n * 8 950,7 12,51 63,27 SE0720283 GrÃ ¶ndalen Frostviken * 28,8 14,08 64,78 SE0720284 JormÃ ¶n 198,6 14,01 64,71 SE0720285 Ljungan; UppstrÃ ¶ms StorsjÃ ¶n 165 12,74 62,89 SE0720286 Ã reÃ ¤lven 6 483 12,80 63,46 SE0720287 StorÃ ¥n (AmmerÃ ¥n alpin) 81,6 14,86 63,94 SE0720288 DammÃ ¥n-StorÃ ¥n 200,5 14,03 63,12 SE0720289 ToskstrÃ ¶mmen (HÃ ¥rkan alpin) 4 013,5 14,20 64,02 SE0720291 Ljusnan (Hede-SvegsjÃ ¶n) 1 937,3 13,82 62,27 SE0720292 KÃ ¶lÃ ¥n (Ã sterdalÃ ¤lven) 255,8 12,94 62,16 SE0720296 Stikkenjukke (SaxÃ ¥n) 82,1 14,37 65,09 SE0720300 Fiskhusberget * 725,8 13,59 63,27 SE0720305 Kullflon-Nyflon * 3 639,7 14,93 63,98 SE0720355 Flon, Bruksvallarna * 39,5 12,49 62,61 SE0720356 JÃ ¶ns-ErskÃ ¶len 2,4 14,12 62,44 SE0720359 AmmerÃ ¥n 4 093,3 15,46 63,51 SE0720361 HÃ ¥rkan 5 741,3 14,75 63,62 SE0720369 SÃ ¶lvbacka strÃ ¶mmar 43,9 13,32 62,80 SE0720371 HÃ ¶kvattsÃ ¥n 25,5 14,89 63,86 SE0720401 Storsundet Laxviken 17,9 14,68 63,83 SE0720409 LÃ ¤skvattsÃ ¥n 3,3 14,73 63,95 SE0720423 Berntbygget 5,6 14,41 63,85 SE0720424 SkrapavattsbÃ ¤cken * 16,4 14,44 63,87 SE0720428 HÃ ¶jden BotelnÃ ¤set * 209 14,35 63,91 SE0720442 Myhrbodarna 4,1 14,24 64,09 SE0720447 Holmvallen 4,5 12,52 62,72 SE0720448 Brynndammen 12,3 13,78 62,53 SE0720449 VÃ ¤ster-Dalsvallen 2,4 12,42 63,22 SE0720452 TÃ ¥ngerÃ ¥sen; Backen 4,4 13,81 63,57 SE0720453 TÃ ¥ngerÃ ¥sen; Vallarna 3,6 13,81 63,56 SE0720456 Oppidala Ramundberget 1,3 12,34 62,72 SE0720464 Ramundberget sydost 1 2,4 12,41 62,69 SE0720465 Ramundberget sydost 3 3,2 12,40 62,70 SE0810054 BlaikfjÃ ¤llet * 34 174 16,12 64,60 SE0810057 GitsfjÃ ¤llet * 40 132,7 15,52 64,84 SE0810058 RyptjÃ ¤rnberget * 73,6 15,81 64,84 SE0810059 MarsfjÃ ¤llet * 86 113,9 15,65 65,11 SE0810060 Skalmodal * 312,9 14,55 65,43 SE0810080 VindelfjÃ ¤llen * 554 674,6 15,85 65,90 SE0810347 RÃ ¶dingsjÃ ¶ * 6 384,3 15,17 64,79 SE0810350 KalvtjÃ ¤rnarna * 864,1 15,32 64,72 SE0810355 Brattiken * 780,3 15,92 65,42 SE0810366 Rapstenjaure 161,8 14,71 65,08 SE0810367 Guorte, JoesjÃ ¶ 479,6 14,56 65,66 SE0810374 DikasjÃ ¶n 4,8 15,91 65,23 SE0810377 Vilasund-Strimasund 16,6 14,91 66,05 SE0810385 RÃ ¶vattsliden 33,5 15,10 65,71 SE0810386 GuortabÃ ¤cken 4 15,11 65,34 SE0810394 Vardo- Laster- och FjÃ ¤llfjÃ ¤llen * 106 176 14,68 65,28 SE0810395 Virisens vattensystem 3 712,7 14,91 65,44 SE0810396 Daune * 12 009,6 15,19 65,25 SE0810397 SÃ ¶dra GardfjÃ ¤llet * 37 099,5 15,62 65,33 SE0810398 Norra BorgafjÃ ¤ll * 13 039,1 15,01 64,88 SE0810399 VojmsjÃ ¶landet * 4 883,2 16,33 64,98 SE0810435 VindelÃ ¤lven 33 123,5 17,45 65,64 SE0810439 SatsfjÃ ¤llet * 11 845,6 15,18 64,98 SE0810443 AmmarnÃ ¤sdeltat 276,7 16,23 65,97 SE0810482 BrÃ ¥naviktjÃ ¤rnen 0,37 15,99 65,48 SE0810485 Rauksvajja * 59,8 15,75 65,65 SE0810488 SkansnÃ ¤sÃ ¥n 287 16,05 65,26 SE0810513 NjakafjÃ ¤ll * 6 271,8 15,65 64,96 SE0820056 Laisdalens fjÃ ¤llurskog * 72 629,2 16,89 66,03 SE0820057 MÃ ¤rkberget * 290,9 16,87 66,24 SE0820061 Veddek 1 * 6 086,3 17,33 65,98 SE0820120 Pieljekaise * 15 484,7 16,79 66,37 SE0820123 Hornavan-SÃ ¤dvajaure fjÃ ¤llurskog * 80 410,4 17,08 66,45 SE0820124 Tjeggelvas * 32 810,2 17,76 66,52 SE0820125 Ramanj * 4 642 17,59 66,66 SE0820130 Udtja * 146 491,7 19,18 66,37 SE0820137 SÃ ¥kkevarats * 7 218,8 19,51 66,48 SE0820154 Kallovaratjeh * 2 223,3 16,78 67,11 SE0820156 PÃ ¤rlÃ ¤lvens fjÃ ¤llurskog * 115 725,8 18,00 66,82 SE0820163 Kvikkjokk-Kabla fjÃ ¤llurskog * 49 111,8 17,93 67,00 SE0820167 Muddus * 50 223,6 20,18 66,90 SE0820185 Sarek * 198 465,6 17,69 67,30 SE0820186 Ultevis fjÃ ¤llurskog * 117 196,3 19,16 67,13 SE0820193 Stubba * 33 286,3 20,06 67,09 SE0820201 Padjelanta * 199 897,6 16,66 67,43 SE0820202 Stora SjÃ ¶fallet * 127 993,3 17,57 67,59 SE0820204 Kaitum fjÃ ¤llurskog * 89 954,9 20,36 67,63 SE0820209 Lina fjÃ ¤llurskog * 98 049,7 20,48 67,36 SE0820216 Sjaunja * 281 371,3 18,87 67,45 SE0820234 Stordalen * 1 135 19,03 68,36 SE0820243 Rautas, delar * 81 694,2 19,91 68,02 SE0820244 Sautusvaara * 1 832,7 20,84 67,89 SE0820261 Abisko * 7 720,5 18,67 68,33 SE0820275 Alajaure * 17 076,7 20,18 68,12 SE0820282 TornetrÃ ¤sk-Soppero fjÃ ¤llurskog * 336 897,8 20,94 68,09 SE0820284 VadvetjÃ ¥kka * 2 703,9 18,44 68,54 SE0820287 Pessinki fjÃ ¤llurskog * 97 225,3 22,76 68,05 SE0820293 Norra TornetrÃ ¤sk * 45 888,4 19,11 68,43 SE0820294 Yraft * 724,4 16,58 66,29 SE0820295 Laidauredeltat * 1 917,7 18,21 67,15 SE0820334 Sulitelma 61 866,4 16,47 67,02 SE0820402 Aktse 2,1 18,31 67,15 SE0820430 Torne och Kalix Ã ¤lvsystem 176 092,3 19,96 68,08 SE0820431 RÃ ¥neÃ ¤lven 15 633,6 21,52 66,36 SE0820434 PiteÃ ¤lven 52 486 18,62 66,30 SE0820472 Ratejokk 3,6 19,56 67,82 SE0820619 Tavvavuoma * 53 941,3 20,70 68,50 SE0820620 PÃ ¤ltsa * 24 957,3 20,43 69,00 SE0820621 LÃ ¥ktatjÃ ¥kka 7 577,7 18,45 68,39 SE0820623 NissuntjÃ ¥rro 25 767,3 18,86 68,25 SE0820722 Jelka-RimakÃ ¥bbÃ ¥ * 37 671,7 19,65 66,94 SE0820737 LaisÃ ¤lven 11 063,9 17,19 65,96 SI3000001 Cvelbar  skalovje 4,543 14,84 46,46 SI3000002 Obistove skale 12,99 14,84 46,47 SI3000005 MateÃ a voda in Bistrica * 193,241 14,58 45,77 SI3000006 JeÃ ¾evec 213,614 15,06 46,49 SI3000012 KremÃ ¾arjev potok izvir  izliv v Barbaro * 3,132 15,14 46,52 SI3000013 Vrzdenec * 132,725 14,27 46,02 SI3000014 Butajnova * 257,695 14,24 46,04 SI3000015 Medvedje Brdo * 188,995 14,14 45,97 SI3000016 Zaplana * 216,278 14,24 45,97 SI3000017 Ligojna * 139,73 14,31 46,00 SI3000018 Jereka 71,14 13,97 46,30 SI3000019 NemÃ ¡ki Rovt 124,078 13,98 46,27 SI3000020 Cerkno  ZakriÃ ¾ * 567,765 13,98 46,14 SI3000021 Podreber  Dvor 291,904 14,34 46,07 SI3000022 BriÃ ¡e 97,071 14,30 46,06 SI3000023 OtaleÃ ¾  Lazec * 518,942 13,99 46,08 SI3000024 AvÃ e 24,923 13,70 46,10 SI3000026 RibniÃ ¡ka dolina * 431,442 14,73 45,72 SI3000027 LipovÃ ¡Ã ek 3,461 13,82 46,21 SI3000028 Suhadolnica Suhi dol  sotoÃ je z MartiÃ ¾evim grabnom * 5,779 15,06 46,46 SI3000030 Ã ½erjav  Dolina smrti 79,026 14,87 46,48 SI3000031 Pod BuÃ nico  meliÃ ¡Ã a * 4,066 13,75 46,17 SI3000032 Pri Modreju  meliÃ ¡Ã a * 11,041 13,76 46,16 SI3000033 Pod Mijo  meliÃ ¡Ã a * 28,864 13,50 46,24 SI3000034 BanjÃ ¡Ã ice  traviÃ ¡Ã a 1 174,892 13,70 46,05 SI3000038 SmrekovÃ ¡ko pogorje * 86,974 14,90 46,42 SI3000042 Jezerc pri Logatcu 0,325 14,22 45,95 SI3000043 Stahovica  meliÃ ¡Ã a * 7,369 14,61 46,27 SI3000044 Bohinjska Bela  meliÃ ¡Ã a * 72,086 14,05 46,31 SI3000045 Bohinjska Bela  skalovje 3,626 14,06 46,35 SI3000065 Gorska grapa 3,053 13,87 46,19 SI3000066 Huda grapa 1,748 13,91 46,20 SI3000067 Savinja  LetuÃ ¡ 225,005 15,06 46,29 SI3000070 Pikrnica  SelÃ nica * 24,529 15,02 46,51 SI3000077 Kendove robe 69,038 14,01 46,05 SI3000078 Jelenk 61,219 14,00 46,06 SI3000081 Jama v Globinah 13,716 14,06 46,04 SI3000082 Ukovnik 48,482 14,03 46,05 SI3000084 Jama pod LeÃ ¡etnico 47,714 14,07 45,99 SI3000087 Zelenci 54,55 13,75 46,49 SI3000090 Pesjakov buden 62,979 14,06 46,37 SI3000095 Tinetova jama 5,863 14,97 46,28 SI3000098 Mesarska lopa 21,337 14,91 46,37 SI3000102 Ledina na Jelovici * 23,202 14,11 46,26 SI3000103 Blato na Jelovici * 29,403 14,09 46,29 SI3000107 Breznica 53,335 14,16 46,39 SI3000108 Raduha * 1 622,504 14,75 46,41 SI3000110 Ratitovec * 2 469,147 14,07 46,23 SI3000111 Savinja pri Ã entjanÃ ¾u * 141,637 14,92 46,31 SI3000119 Porezen * 847,472 13,97 46,19 SI3000122 ToÃ ¡Ã  * 331,39 14,32 46,09 SI3000123 Divja jama nad Plavmi 47,08 13,58 46,06 SI3000124 Krasnica 76,684 13,82 46,13 SI3000126 NanoÃ ¡Ã ica * 668,745 14,19 45,78 SI3000127 Mali vrh nad Grahovim ob BaÃ i 6,053 13,87 46,16 SI3000128 Znojile 10,191 13,92 46,20 SI3000129 RinÃ ¾a * 235,109 14,84 45,66 SI3000132 Peca * 385,328 14,78 46,49 SI3000133 Radovna most v Sr. Radovni  jez HE Vintgar 46,287 14,10 46,40 SI3000136 Votla peÃ  12,508 14,98 46,55 SI3000140 Ã entanelska reka (MeÃ ¾ica) * 100,28 14,87 46,59 SI3000145 Zasip * 96,442 14,12 46,39 SI3000151 Kozje stene pri Slivnici 19,646 14,43 45,80 SI3000158 Babja luknja 32,992 14,40 46,14 SI3000161 Studenec izvir  izliv v Kanomljico 2,237 13,91 46,04 SI3000166 Razbor * 1 467,236 15,02 46,47 SI3000167 NadiÃ ¾a s pritoki 135,34 13,46 46,24 SI3000172 Zgornja Drava s pritoki * 5 949,097 15,34 46,59 SI3000173 BloÃ ¡Ã ica * 784,711 14,53 45,79 SI3000180 Rodine 103,171 14,18 46,38 SI3000182 Velka s SlivniÃ ¡kim potokom in Lahinski potok * 21,657 15,34 46,54 SI3000189 Ã ½ejna dolina * 54,71 14,15 45,95 SI3000196 Breginjski Stol * 1 574,498 13,47 46,27 SI3000199 Dolenja vas pri Ribnici 12,538 14,77 45,70 SI3000209 Jama pod Smogodnico 40,808 13,75 46,14 SI3000211 Jama na Pucovem kuclu 46,577 14,13 46,01 SI3000216 Barbarski potok s pritoki * 19,324 15,11 46,50 SI3000224 Huda luknja 3 014,799 15,17 46,41 SI3000230 Idrijca s pritoki 258,299 13,94 46,11 SI3000231 Javorniki  SneÃ ¾nik * 43 821,47 14,38 45,64 SI3000232 Notranjski trikotnik * 15 201,701 14,23 45,81 SI3000235 OlÃ ¡eva  borovja * 128,916 14,66 46,43 SI3000236 KobariÃ ¡ko blato 58,757 13,55 46,25 SI3000253 Julijske Alpe * 74 158,91 13,70 46,34 SI3000254 SoÃ a z Volarjo * 1 399,456 13,61 46,23 SI3000255 Trnovski gozd  Nanos * 52 636,488 14,00 45,92 SI3000256 Krimsko hribovje  MeniÃ ¡ija * 20 107,188 14,41 45,89 SI3000259 Bohinjska Bistrica * 650,142 13,94 46,27 SI3000261 Menina * 4 165,303 14,81 46,26 SI3000263 KoÃ evsko * 106 341,567 14,85 45,61 SI3000264 KamniÃ ¡ko  Savinjske Alpe * 14 519,39 14,61 46,35 SI3000270 Pohorje * 26 826,288 15,39 46,48 SI3000271 Ljubljansko barje * 12 666,086 14,37 45,97 SI3000277 Podbrdo  skalovje 2,243 13,95 46,20 SI3000278 PokljuÃ ¡ka barja * 871,697 13,98 46,34 SI3000281 Vrhe  povirno barje 6,296 15,04 46,49 SI3000285 Karavanke * 23 066,29 14,25 46,40 SKUEV0001 Tri peniaÃ ¾ky * 141,952 20,23 48,62 SKUEV0002 LÃ ºky pod Ukorovou 12,432 20,13 48,70 SKUEV0003 Rieka Rimava 4,068 19,94 48,67 SKUEV0005 DrieÃ ovÃ ¡ * 21,011 21,99 48,92 SKUEV0008 RepiskÃ ¡ * 61,286 19,36 48,64 SKUEV0009 Koryto * 26,115 19,46 48,62 SKUEV0011 Potok Svetlica 1,933 22,05 49,19 SKUEV0013 StrÃ ¡Ã ¾ 19,821 18,55 48,55 SKUEV0014 LÃ ¡zky * 45,245 22,06 49,18 SKUEV0015 DolnÃ ¡ Bukovina * 292,781 18,95 48,39 SKUEV0016 KoÃ ¡ariskÃ ¡ * 10,002 21,96 49,24 SKUEV0018 LÃ ºka pod cintorÃ ­nom 4,676 20,11 48,69 SKUEV0021 ViniÃ ¡te * 5,803 18,06 48,65 SKUEV0023 Tomov Ã ¡tÃ ¡l * 1,534 18,58 48,55 SKUEV0024 HradnÃ ¡ dolina * 14,245 18,03 48,61 SKUEV0025 Vihorlat * 296,692 22,12 48,89 SKUEV0035 Ã ebovskÃ ¡ lesostep * 212,969 19,23 48,20 SKUEV0036 Rieka Litava * 2 964,212 19,09 48,23 SKUEV0039 BaÃ kovskÃ © poniklece 11,66 21,62 48,76 SKUEV0043 KamennÃ ¡ * 836,553 21,88 49,28 SKUEV0044 BadÃ ­nsky prales * 153,456 19,05 48,69 SKUEV0045 Kopa * 90,814 19,46 48,60 SKUEV0046 Javorinka 43,293 19,50 48,61 SKUEV0047 DobroÃ skÃ ½ prales * 204,29 19,68 48,68 SKUEV0048 Dukla * 6 874,267 21,84 49,37 SKUEV0049 AlÃ ºvium Rieky * 13,077 22,09 49,14 SKUEV0050 HumenskÃ ½ Sokol * 233,48 21,93 48,90 SKUEV0051 Kyjov * 571,56 22,02 48,86 SKUEV0056 HabÃ ¡Ã ovo * 3,353 19,67 48,59 SKUEV0057 RaÃ ¡eliniskÃ ¡ Oravskej kotliny * 840,54 19,76 49,40 SKUEV0058 TlstÃ ¡ * 293,361 19,36 48,96 SKUEV0059 JelÃ ¡ie * 27,811 19,57 49,04 SKUEV0060 Chraste 13,731 19,53 49,04 SKUEV0061 DemÃ ¤novskÃ ¡ slatina 1,671 19,58 49,05 SKUEV0062 PrÃ ­boj * 10,026 19,23 48,75 SKUEV0063 Ublianka * 45,416 22,33 48,94 SKUEV0101 KlokoÃ ovskÃ © raÃ ¡eliniskÃ ¡ * 37,44 18,55 49,49 SKUEV0102 Ã ertov * 406,065 18,23 49,28 SKUEV0103 Ã achtickÃ © Karpaty * 715,999 17,73 48,70 SKUEV0104 HomolskÃ © Karpaty * 5 172,444 17,14 48,27 SKUEV0105 TravertÃ ­ny pri SpiÃ ¡skom PodhradÃ ­ * 232,309 20,77 48,99 SKUEV0106 MurÃ ¡Ã  * 176,406 20,48 48,88 SKUEV0107 StrÃ ¡ne pri SpiÃ ¡skom PodhradÃ ­ * 51,636 20,69 49,02 SKUEV0108 Dubiny pri Ordzovanoch * 211,865 20,78 49,05 SKUEV0109 RajtopÃ ­ky * 256,003 20,86 49,00 SKUEV0110 Dubiny pri LevoÃ i * 559,254 20,53 49,04 SKUEV0111 StrÃ ¡Ã  pri Dravciach 4,711 20,49 49,02 SKUEV0112 SlovenskÃ ½ raj * 15 696,07 20,35 48,91 SKUEV0127 TemeÃ ¡skÃ ¡ skala * 165,108 18,49 48,88 SKUEV0128 RokoÃ ¡ * 4 602,283 18,41 48,76 SKUEV0130 ZoborskÃ © vrchy * 1 868,99 18,12 48,36 SKUEV0131 GÃ ½meÃ ¡ * 73,407 18,22 48,41 SKUEV0132 Kostolianske lÃ ºky * 4,202 18,25 48,42 SKUEV0133 HÃ ´rky * 82,535 18,19 48,49 SKUEV0134 KulhÃ ¡Ã  * 124,33 18,09 48,70 SKUEV0135 BoÃ ina * 32,124 18,06 48,62 SKUEV0136 DolnÃ © lazy * 7,265 18,08 48,64 SKUEV0137 ZÃ ¡hrada 16,789 18,05 48,63 SKUEV0138 LivinskÃ ¡ jelÃ ¡ina * 13,566 18,08 48,72 SKUEV0139 Dolina GÃ ¡novskÃ ©ho potoka * 19,245 20,34 49,02 SKUEV0140 SpiÃ ¡skoteplickÃ © slatiny * 24,49 20,23 49,04 SKUEV0141 Rieka BelÃ ¡ * 471,659 19,80 49,10 SKUEV0142 Hybica 9,633 19,85 49,06 SKUEV0143 Biely VÃ ¡h 73,759 20,00 49,07 SKUEV0144 Belianske lÃ ºky 131,434 20,38 49,22 SKUEV0145 Medzi bormi * 6,55 19,63 49,27 SKUEV0146 BlatÃ ¡ * 356,189 20,04 49,09 SKUEV0147 Ã ½arnovica * 18,387 18,87 48,84 SKUEV0148 Rieka VlÃ ¡ra * 62,228 18,08 49,02 SKUEV0149 Mackov bok * 3,75 19,26 48,76 SKUEV0150 Ã ervenÃ ½ GrÃ ºÃ  * 244,655 19,42 48,99 SKUEV0151 Vrchovisko pri Pohorelskej MaÃ ¡i * 19,812 20,02 48,85 SKUEV0152 SliaÃ ske travertÃ ­ny * 7,111 19,42 49,06 SKUEV0153 HornÃ © lazy 38,122 19,60 48,81 SKUEV0154 SuchÃ ¡ dolina 3,115 19,60 48,83 SKUEV0163 Rudava * 2 257,75 17,27 48,54 SKUEV0164 RevÃ ºca * 44,656 19,28 48,98 SKUEV0175 SedliskÃ ¡ * 46,085 17,83 48,45 SKUEV0185 Pramene HruÃ ¡tÃ ­nky * 218,851 19,25 49,28 SKUEV0186 MlÃ ¡Ã ik * 408,517 19,03 48,66 SKUEV0187 RaÃ ¡eliniskÃ ¡ OravskÃ ½ch BeskÃ ½d * 131,526 19,26 49,50 SKUEV0188 Pilsko * 706,89 19,32 49,52 SKUEV0189 Babia hora * 503,94 19,51 49,57 SKUEV0190 SlanÃ ¡ Voda * 229,697 19,49 49,53 SKUEV0191 RaÃ ¡eliniskÃ ¡ Bielej Oravy * 39,16 19,29 49,47 SKUEV0192 ProseÃ nÃ © * 2 697,655 19,50 49,18 SKUEV0193 ZimnÃ ­ky 37,631 19,66 49,40 SKUEV0194 HybickÃ ¡ tiesÃ ava 556,756 19,89 49,09 SKUEV0196 BrezovÃ © 13,494 20,03 49,05 SKUEV0197 SalatÃ ­n * 3 358,789 19,33 48,99 SKUEV0198 Zvolen * 2 766,296 19,23 48,90 SKUEV0199 Plavno 52,341 19,24 48,73 SKUEV0200 KlenovskÃ ½ Vepor * 343,033 19,76 48,69 SKUEV0201 Gavurky * 87,431 19,13 48,47 SKUEV0202 TreÃ ¡kovÃ ¡ 26,282 20,15 48,67 SKUEV0203 Stolica * 2 933,517 20,20 48,76 SKUEV0204 HomoÃ ¾a * 2,234 20,19 48,83 SKUEV0205 HubkovÃ ¡ * 2 796,71 21,90 48,98 SKUEV0206 HumenskÃ ¡ * 198,921 21,95 48,91 SKUEV0207 KamennÃ ¡ Baba * 339,975 20,93 49,06 SKUEV0209 MorskÃ © oko * 14 962,148 22,26 48,82 SKUEV0210 StinskÃ ¡ * 1 532,789 22,50 49,00 SKUEV0211 Danova * 891,343 21,96 49,33 SKUEV0212 MuteÃ  * 34,612 20,27 48,59 SKUEV0216 Sitno * 1 180,728 18,88 48,40 SKUEV0219 Malina * 458,511 17,09 48,42 SKUEV0221 VarÃ ­nka * 154,588 18,93 49,24 SKUEV0222 JeleÃ ¡Ã a * 66,879 19,69 49,40 SKUEV0224 JereÃ Ã ¡Ã ¡ 137,085 20,77 48,97 SKUEV0225 MurÃ ¡nska planina * 20 315,214 20,00 48,77 SKUEV0228 Ã vihrovÃ ¡ * 5,645 19,77 49,11 SKUEV0229 BeskÃ ½d * 29 215,126 22,37 49,07 SKUEV0230 IÃ ¾ovnica * 484,533 22,08 49,02 SKUEV0231 BrekovskÃ ½ hradnÃ ½ vrch * 26,719 21,83 48,90 SKUEV0232 Rieka Laborec * 15,971 21,84 49,34 SKUEV0233 Tok Udavy s prÃ ­tokom IÃ ¾ovnice * 21,55 22,04 49,02 SKUEV0234 UliÃ ka * 101,814 22,46 49,01 SKUEV0238 VeÃ ¾kÃ ¡ Fatra * 43 600,809 19,08 48,98 SKUEV0239 Kozol * 91,58 18,76 49,11 SKUEV0240 KÃ ¾ak * 85,71 18,64 48,98 SKUEV0241 SvrÃ innÃ ­k * 222,49 19,00 48,80 SKUEV0243 Rieka Orava * 435,055 19,36 49,26 SKUEV0244 HarmaneckÃ ½ HlbokÃ ½ jarok * 50,33 19,01 48,82 SKUEV0245 Boky * 175,98 19,02 48,57 SKUEV0246 Ã upÃ ­n * 11,89 19,27 48,75 SKUEV0247 Rohy * 23,323 19,37 48,54 SKUEV0248 MoÃ idlianska skala * 204,25 19,40 48,60 SKUEV0249 HrbatÃ ¡ lÃ ºÃ ka * 181,11 19,39 48,65 SKUEV0250 KrivoÃ ¡tianka * 707,131 21,89 48,89 SKUEV0251 ZÃ ¡zrivskÃ © lazy * 2 808,095 19,16 49,28 SKUEV0252 MalÃ ¡ Fatra * 21 918,45 19,05 49,19 SKUEV0253 Rieka VÃ ¡h 251,902 19,24 49,10 SKUEV0254 MoÃ iar * 8,131 19,15 49,15 SKUEV0255 Ã ujskÃ © raÃ ¡elinisko 12,232 18,62 49,06 SKUEV0256 StrÃ ¡Ã ¾ovskÃ © vrchy * 29 366,39 18,47 49,05 SKUEV0258 TlstÃ ½ vrch * 1 159,212 18,87 48,30 SKUEV0259 StarÃ ¡ hora * 2 799,139 18,93 48,32 SKUEV0260 MÃ ¤siarsky bok * 321,289 19,09 48,40 SKUEV0262 Ã ejkovskÃ © bralie * 1 694,008 18,60 48,33 SKUEV0263 HodruÃ ¡skÃ ¡ hornatina * 11 705,432 18,68 48,39 SKUEV0264 KlokoÃ  * 2 568,296 18,78 48,49 SKUEV0265 SuÃ ¥ * 9 806,076 18,91 48,53 SKUEV0266 Skalka * 10 844,607 19,01 48,48 SKUEV0267 Biele hory * 10 168,783 17,31 48,47 SKUEV0268 BukovÃ ¡ * 9,449 17,37 48,54 SKUEV0271 Ã Ã ¡ndorky * 1,498 18,64 48,30 SKUEV0273 VtÃ ¡Ã nik * 9 619,045 18,59 48,61 SKUEV0274 Baske * 3 645,13 18,28 48,88 SKUEV0275 KÃ aÃ ¾Ã ­ stÃ ´l * 3 768,371 18,32 48,83 SKUEV0276 KuchynskÃ ¡ hornatina * 3 382,107 17,21 48,36 SKUEV0277 Nad vinicami * 0,475 17,43 48,51 SKUEV0278 BrezovskÃ © Karpaty * 2 699,785 17,56 48,64 SKUEV0281 TÃ stie * 28,658 19,99 48,66 SKUEV0282 TisovskÃ ½ kras * 1 469,966 19,90 48,68 SKUEV0283 LÃ ºky na BesnÃ ­ku * 80,195 20,22 48,85 SKUEV0284 TeplickÃ © strÃ ¡ne * 355,965 20,29 48,61 SKUEV0285 Rieka MurÃ ¡Ã  s prÃ ­tokmi * 204,285 20,25 48,61 SKUEV0286 VÃ ¡pence v doline HornÃ ¡du * 27,213 20,64 48,91 SKUEV0287 Galmus * 2 690,066 20,78 48,89 SKUEV0288 KysuckÃ © Beskydy a RieÃ nica * 7 326,574 19,04 49,39 SKUEV0289 ChmÃ ºra 0,939 19,10 49,38 SKUEV0290 HornÃ ½ tok HornÃ ¡du * 290,061 20,38 48,99 SKUEV0291 JÃ ¡nsky potok * 26,274 20,78 48,92 SKUEV0296 TurkovÃ ¡ * 522,557 19,93 49,02 SKUEV0297 Brezinky * 8,445 20,17 48,85 SKUEV0298 BrvniÃ ¡te * 74,771 19,23 48,79 SKUEV0299 Baranovo * 790,563 19,14 48,78 SKUEV0300 SkribÃ ovo * 221,607 19,77 48,99 SKUEV0301 Kopec * 3,761 19,23 48,78 SKUEV0302 Ã umbierske NÃ ­zke Tatry * 46 583,31 19,45 48,91 SKUEV0303 AlÃ ºvium Hrona * 259,755 20,18 48,84 SKUEV0304 OravskÃ ¡ vodnÃ ¡ nÃ ¡drÃ ¾ * 251,338 19,52 49,42 SKUEV0305 ChoÃ  * 2 191,783 19,33 49,14 SKUEV0306 Pod SuchÃ ½m hrÃ ¡dkom * 744,611 19,82 49,12 SKUEV0307 Tatry * 61 735,299 19,97 49,20 SKUEV0308 Machy * 305,043 19,90 49,12 SKUEV0309 Rieka Poprad * 34,334 20,16 49,07 SKUEV0310 KrÃ ¡Ã ¾ovohoÃ ¾skÃ © NÃ ­zke Tatry * 35 513,27 19,98 48,93 SKUEV0318 Pod Ã elom * 533,235 21,85 49,26 SKUEV0319 PoÃ ¾ana * 3 142,952 19,49 48,68 SKUEV0320 Ã indliar * 7,69 20,92 49,04 SKUEV0321 SalvÃ ¡torskÃ © lÃ ºky * 2,676 20,94 49,05 SKUEV0322 FintickÃ © svahy * 753,898 21,25 49,07 SKUEV0323 DemjatskÃ © kopce * 8,682 21,30 49,11 SKUEV0324 RadvanovskÃ © skalky * 1,171 21,46 49,06 SKUEV0325 Medzianske skalky * 10,783 21,48 49,04 SKUEV0326 StrahuÃ ¾ka * 1 195,04 21,46 48,65 SKUEV0327 MiliÃ  * 5 114,445 21,46 48,58 SKUEV0328 StrednÃ © PohornÃ ¡die * 7 275,577 21,16 48,83 SKUEV0330 DunitovÃ ¡ skalka * 1,477 21,13 48,92 SKUEV0331 Ã ergovskÃ ½ MinÃ ol * 4 144,688 21,03 49,23 SKUEV0332 Ã ergov * 6 063,432 21,15 49,19 SKUEV0333 Beliansky potok 0,195 20,41 49,20 SKUEV0334 VeÃ ¾kÃ © osturnianske jazero * 51,768 20,22 49,34 SKUEV0335 MalÃ © osturnianske jazerÃ ¡ * 7,654 20,20 49,34 SKUEV0336 Rieka Torysa * 22,12 20,73 49,14 SKUEV0337 Pieniny * 1 301,22 20,42 49,40 SKUEV0338 PlaveÃ skÃ © Ã ¡trkoviskÃ ¡ 66,24 20,85 49,27 SKUEV0339 PieninskÃ © bradlÃ ¡ * 74,647 20,59 49,36 SKUEV0342 DrieÃ ovec * 218,193 20,68 48,64 SKUEV0343 PleÃ ¡ivskÃ © strÃ ¡ne * 363,406 20,41 48,58 SKUEV0344 StarovodskÃ © jedliny * 397,79 20,65 48,78 SKUEV0346 Pod StrÃ ¡Ã ¾nym hrebeÃ om * 177,214 20,39 48,56 SKUEV0348 Dolina Ã iernej Moldavy * 1 896,835 20,80 48,68 SKUEV0349 JasovskÃ © dubiny * 36,251 20,97 48,68 SKUEV0350 BrzotÃ ­nske skaly * 427,047 20,49 48,60 SKUEV0351 FolkmarskÃ ¡ skala * 140,967 21,01 48,83 SKUEV0353 PleÃ ¡ivskÃ ¡ planina * 2 863,689 20,43 48,62 SKUEV0354 HnileckÃ © raÃ ¡eliniskÃ ¡ * 55,311 20,59 48,82 SKUEV0356 HornÃ ½ vrch * 5 861,392 20,78 48,64 SKUEV0364 PokoradzskÃ © jazierkÃ ¡ * 60,86 20,03 48,43 SKUEV0366 DrienÃ anskÃ ½ kras * 1 719,963 20,09 48,53 SKUEV0367 Holubyho kopanice * 3 933,045 17,79 48,86 SKUEV0368 BrezovskÃ ¡ dolina * 2,477 18,14 49,09 SKUEV0369 PavÃ ºkov jarok * 26,7 17,66 48,77 SKUEV0371 Ã ½alostinÃ ¡ * 215,37 17,44 48,82 SKUEV0372 KrivoklÃ ¡tske lÃ ºky * 4,33 18,14 49,06 SKUEV0373 KrivoklÃ ¡tske bradlÃ ¡ * 64,764 18,16 49,04 SKUEV0374 ZÃ ¡hradskÃ ¡ * 9,315 17,69 48,83 SKUEV0375 KrasÃ ­n * 63,94 18,01 48,96 SKUEV0376 VrÃ ¡atskÃ © bradlÃ ¡ * 283,932 18,16 49,08 SKUEV0377 LukovskÃ ½ vrch * 215,14 17,87 48,89 SKUEV0378 NebrovÃ ¡ * 27,904 18,12 49,12 SKUEV0379 Kobela * 6,038 17,84 48,78 SKUEV0380 TematÃ ­nske vrchy * 2 471,265 17,93 48,66 SKUEV0381 Dielnice * 107,354 18,81 48,96 SKUEV0382 Turiec a BlatniÃ ianka * 284,162 18,79 48,90 SKUEV0383 PonickÃ ¡ dÃ ºbrava * 13,43 19,31 48,69 SKUEV0384 KlenovskÃ © BlatÃ ¡ * 4,36 19,79 48,69 SKUEV0385 PliÃ ¡kov vrch * 85,265 22,14 49,14 SKUEV0386 HostovickÃ © lÃ ºky * 13,376 22,12 49,13 SKUEV0387 Beskyd * 5 415,379 22,02 49,22 SKUEV0388 Vydrica * 7,1 17,10 48,20 SKUEV0390 PustÃ © pole * 90,352 21,44 48,93 SKUEV0397 Tok VÃ ¡hu pri Zamarovciach 20,943 18,04 48,90 SKUEV0398 SlanÃ ¡ * 36,768 20,47 48,58 SKUEV0399 BacÃ ºÃ ¡ska jelÃ ¡ina * 4,26 19,81 48,84 SKUEV0400 Detviansky potok * 74,126 19,43 48,60 SKUEV0401 DubnÃ ­cke bane * 234,752 21,47 48,93 SKUEV0402 Bradlo 0,01 20,18 48,62